Exhibit 10.11

 

LOGO [g60054img_001.jpg]

 

Syndicated

Facility Agreement

 

ResMed Limited

 

ABN 30 003 765 142

 

The financial institutions listed in schedule 1

 

HSBC Bank Australia Limited

 

ABN 48 006 434 162

 

         Execution Version  

Level 36, Grosvenor Place

225 George Street

SYDNEY NSW 2000

Tel: (02) 9258 6000

Fax: (02) 9258 6999

       Ref: JLH DWS 02 1384 2871

 

© Blake Dawson Waldron 2005



--------------------------------------------------------------------------------

 

CONTENTS

 

1.    INTERPRETATION    1      1.1    Definitions    1      1.2    Rules for
interpreting this document    13      1.3    Business Days    13      1.4   
Rights and obligations of the Lenders and the Facility Agent    14 2.    THE
FACILITY    14      2.1    Lenders to provide the Facility    14      2.2   
Borrower may request drawdown    14      2.3    Participation in Facility    14
     2.4    Purpose of funding    14 3.    CONDITIONS PRECEDENT AND CONDITIONS
SUBSEQUENT    14      3.1    Conditions precedent to delivery of first Drawdown
Notice    14      3.2    Conditions precedent to drawing of an Advance    15  
   3.3    Facility Agent’s discretions concerning conditions precedent    15  
   3.4    Conditions Subsequent    16 4.    INTEREST PERIODS    17      4.1   
Interest Periods    17      4.2    Borrower may change Interest Periods    17  
   4.3    Adjustment of last day of Interest Periods    18 5.    INTEREST    18
     5.1    Accrual and payment of interest    18      5.2    Margin    18     
5.3    Default interest    18      5.4    Interest after judgment    19      5.5
   Accrual and calculation of interest    19 6.    FEES    19      6.1   
Establishment fee    19      6.2    Unused Commitment fee    19      6.3    No
refund    19 7.    REPAYMENT    20      7.1    Repayment    20      7.2    Limit
on repayment    20      7.3    Notice of prepayment    20      7.4    Minimum
amount for prepayment    20      7.5    Prepayment    20



--------------------------------------------------------------------------------

8.    PAYMENTS    21      8.1    How payments must be made    21      8.2   
Facility Agent must distribute receipts    21      8.3    Facility Agent only
obliged to distribute actual receipts    21      8.4    Effect of payment to
Facility Agent    21      8.5    Application of money    22      8.6   
Deductions and withholdings by Borrower    22      8.7    Deductions and
withholdings by Facility Agent    23      8.8    Currency of payments    23     
8.9    Currency indemnity    23 9.    COMMITMENT AND TOTAL COMMITMENT    24     
9.1    Automatic reduction of Total Commitment    24      9.2    Reduction of
Total Commitment on Facility Reduction Dates    24      9.3    Termination of
Commitments and Total Commitment on Termination Date    24 10.   
REPRESENTATIONS AND WARRANTIES    24      10.1    Representations and warranties
   24      10.2    Repetition of representations and warranties    27      10.3
   Reliance on representations and warranties    27      10.4    No
representations to the Borrower    27 11.    UNDERTAKINGS    27      11.1   
General undertakings    27      11.2    Reports and information    28      11.3
   Financial undertakings    29      11.4    Change to Accounting Principles   
31      11.5    Permitted subsidiaries    31      11.6    Financial Ratios    32
     11.7    Covenant Review Event    32 12.    DEFAULT    33      12.1   
Events of Default    33      12.2    Consequences    35 13.    INCREASED COSTS
AND CHANGE OF LAW    36      13.1    Increased costs    36      13.2    Indirect
cost, reduction or payment    37      13.3    Prepayment after increased cost   
37      13.4    Notice of change of law    37      13.5    Termination and
prepayment after change of law    38 14.    INDEMNITY    38

 

ii.



--------------------------------------------------------------------------------

15.    FACILITY AGENT AND SECURITY TRUSTEE    39      15.1    Appointment of
Facility Agent and Security Trustee    39      15.2    Nature of relationships
   39      15.3    Instructions from Majority of Lenders    40      15.4   
Security Trustee’s general undertakings    40      15.5    Information to
Lenders and Facility Agent    41      15.6    Events of Default    41      15.7
   Performance of obligations of Facility Agent and Security Trustee    42     
15.8    Facility Agent and Security Trustee may rely on certain matters    42  
   15.9    Facility Agent and Security Trustee may assume certain matters    42
     15.10    Offices of Lenders    43      15.11    Identity of Lenders    43  
   15.12    Facility Agent and Security Trustee not responsible for monitoring
   43      15.13    Disclosure of information concerning Borrower    43     
15.14    Borrower not concerned with authority of Facility Agent and Security
Trustee    44      15.15    Receipts and business activities of Facility Agent
and Security Trustee    44      15.16    Facility Agent or Security Trustee as
Lender    44      15.17    Protection of Facility Agent and Security Trustee   
44      15.18    Facility Agent and Security Trustee indemnified by Lenders   
45      15.19    Limitation on recourse to Security Trustee    45      15.20   
Change of Facility Agent    46      15.21    Change of Security Trustee    47  
   15.22    Dealings with Facility Agent    48 16.    REDISTRIBUTION OF PAYMENTS
BETWEEN LENDERS    48      16.1    Notice of direct receipts    48      16.2   
Redistribution of excess payments    49      16.3    Reimbursement following
clawback    49      16.4    Borrower remains liable    49      16.5    Failure
of all Lenders to join in litigation    49 17.    GST         50      17.1   
Taxable Supplies    50      17.2    Invoices    50      17.3    Finance Parties’
obligations    50 18.    CONFIDENTIALITY    50      18.1    General    50     
18.2    Disclosure to assignees or substitutes    51 19.    NOTICES    51     
19.1    How to give a notice    51      19.2    When a notice is given    52  
   19.3    Address for notices    52

 

iii.



--------------------------------------------------------------------------------

20.    ASSIGNMENTS AND SUBSTITUTIONS    52      20.1    Assignment by Borrower
   52      20.2    Assignment by Lender    52      20.3    Substitution by
Lender    53      20.4    Procedure for substitution    53      20.5   
Consequences of substitution    54      20.6    Subparticipation    54      20.7
   No deductions and withholdings or increased costs in certain circumstances   
54 21.    AMENDMENTS AND WAIVERS    55      21.1    Agreement of Facility Agent
   55      21.2    Agreement of Majority of Lenders    55      21.3    Agreement
of all Lenders    55      21.4    Consent of Security Trustee    55      21.5   
Waiver generally    56 22.    GENERAL    56      22.1    Governing law    56  
   22.2    Liability for expenses    56      22.3    Giving effect to this
document    56      22.4    Operation of this document    57      22.5   
Operation of indemnities    57      22.6    Consents    57      22.7   
Statements by the Facility Agent    57      22.8    Set-off    57      22.9   
No merger    58      22.10    Exclusion of contrary legislation    58      22.11
   Inconsistency with other documents    58      22.12    Counterparts    58  
   22.13    Attorneys    58

 

Schedules

    

1

   DETAILS OF LENDERS    59

2

   CONDITIONS PRECEDENT    60

3

   CERTIFICATE    61

4

   DRAWDOWN NOTICE    63

5

   NOTICE VARYING INTEREST PERIOD    64

6

   SUBSTITUTION CERTIFICATE    65

 

iv.



--------------------------------------------------------------------------------

 

SYNDICATED FACILITY AGREEMENT

 

DATE 16 May 2005

 

PARTIES

 

ResMed Limited ABN 30 003 765 142 (Borrower)

 

The financial institutions listed in schedule 1 (Initial Lenders)

 

HSBC Bank Australia Limited ABN 48 006 434 162 in its capacity as facility agent
(Facility Agent)

 

HSBC Bank Australia Limited ABN 48 006 434 162 in its capacity as security
trustee (Security Trustee)

 

OPERATIVE PROVISIONS

 

1. INTERPRETATION

 

1.1 Definitions

 

The following definitions apply in this document.

 

A$ and $ means the lawful currency of the Commonwealth of Australia.

 

Accounting Principles means generally accepted accounting principles in
Australia at the date of this document consistently applied and includes
applicable approved accounting standards, or (where required by the status of
the holding company of the Borrower) the generally accepted accounting
principles of the United States of America.

 

Accounts means, for a period, a profit and loss statement (or statement of
financial performance) and statement of cashflows for that period, and a balance
sheet (or statement of financial position) as at the end of that period,
together with any notes to them and any statement or report (including any
directors’ declaration and any auditors’ report) that is required by applicable
law to be prepared in relation to them.

 

Advance means the principal amount drawn or proposed to be drawn by the Borrower
under the Drawdown Notice.

 

Authorisation means:

 

  (a) an authorisation, consent, declaration, exemption, notarisation or waiver,
however it is described; and

 

  (b) in relation to anything that could be prohibited or restricted by law if a
Government Agency acts in any way within a specified period, the expiry of that
period without that action being taken,

 

including any renewal or amendment.



--------------------------------------------------------------------------------

Authorised Representative means:

 

  (a) for a Lender:

 

  (i) a company secretary or director of the Lender or an employee of the Lender
whose title includes the word “manager” or “director”;

 

  (ii) a person who is acting temporarily in one of those positions; or

 

  (iii) a person, or a person holding a position, nominated by the Lender to the
Borrower and the Facility Agent;

 

  (b) for the Facility Agent or the Security Trustee:

 

  (i) a company secretary or director of the Facility Agent or the Security
Trustee or an employee of the Facility Agent or the Security Trustee whose title
includes the word “manager” or “director”;

 

  (ii) a person who is acting temporarily in one of those positions; or

 

  (iii) a person, or a person holding a position, nominated by the Facility
Agent or the Security Trustee to the Borrower and each Lender; and

 

  (c) for the Borrower, a person nominated by the Borrower to the Facility Agent
in a notice that is accompanied by, and certifies the correctness of, a copy of
the signature of that person.

 

Availability Period means the period commencing on the date of this document and
ending on the date 3 calendar months after the date of this document.

 

Business Day means a day (other than a Saturday, Sunday or public holiday) on
which banks are open for general banking business in Sydney or London.

 

Commitment means, for each Lender, the amount specified against its name in
schedule 1, or acquired under a Substitution Certificate, as reduced or
cancelled under this document.

 

Controller means, in relation to a person’s property:

 

  (a) a receiver or receiver and manager of that property; or

 

  (b) anyone else who (whether or not as agent for the person) is in possession,
or has control, of that property to enforce an Encumbrance.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

Covenant Review Event has the meaning given to that term in clause 11.7.

 

Current Assets means the aggregate value of the current tangible assets of the
Group on a consolidated basis determined in accordance with Accounting
Principles.

 

2.



--------------------------------------------------------------------------------

Debt Service Cover Ratio means, in respect of a Twelve-Month Period, the ratio
of EBITDA to Gross Interest during that Twelve-Month Period.

 

Default Interest Period means, for an unpaid amount, a period of 30 days (or any
other period the Facility Agent selects) beginning on the day on which the
amount falls due, or on the last day of another Default Interest Period for that
amount.

 

Default Rate means, for any day in a Default Interest Period, Eurolibor for that
Default Interest Period plus 2%.

 

Drawdown Date means the date on which the Advance is, or is proposed, to be
advanced to the Borrower.

 

Drawdown Notice means a notice substantially in the form set out in schedule 4
that is completed and signed by an Authorised Representative of the Borrower.

 

EBITDA means, for any period, the Operating Profit for that period before taking
into account Gross Interest payable or receivable by the members of the Group,
Tax on income and profits payable by the members of the Group, depreciation and
amortisation in respect of fixed assets, real property, and plant and equipment,
intangibles and exceptional and extraordinary items (and, in the case of an
operating loss, it shall be expressed as a negative amount) determined in
accordance with, and by reference to, the relevant financial statements
delivered to the Facility Agent and Accounting Principles.

 

Encumbrance means a mortgage, charge, pledge, lien, hypothecation or title
retention arrangement, a right of set-off or right to withhold payment of a
deposit or other money, a notice under section 255 of the Income Tax Assessment
Act 1936 (Cth), subdivision 260-A in schedule 1 to the Taxation Administration
Act 1953 (Cth) or any similar legislation, or an easement, restrictive covenant,
caveat or similar restriction over property, or an agreement to create any of
them or to allow any of them to exist.

 

Euro or EUR means the lawful currency of the member states of the European Union
that adopted a single currency in accordance with the Treaty establishing the
European Community, as amended by the Treaty on European Union.

 

Eurolibor means, for an Interest Period:

 

  (a) the rate determined by the Facility Agent to be the arithmetic mean,
expressed as a percentage per annum (rounded up (if necessary) to 4 decimal
places), of the rates for deposits in Euro quoted:

 

  (i) at or about 11.00 am (London time) 2 Business Days before the first day of
that Interest Period; and

 

  (ii) for a period equal or comparable to that Interest Period,

 

on the Reuters monitor system page “LIBOR 01” or any page which replaces that
page; or

 

  (b)

where the page referred to in paragraph (a) is not available, or less than 2
rates are quoted on that page at that time, the rate determined by the Facility
Agent to be the

 

3.



--------------------------------------------------------------------------------

 

arithmetic mean of the rates expressed as a percentage per annum (rounded up (if
necessary) to 4 decimal places), at which deposits:

 

  (i) denominated in Euro;

 

  (ii) for the same or for a comparable amount; and

 

  (iii) for a period equal or comparable to that Interest Period.

 

are offered to the Facility Agent by any two Reference Banks, in the interbank
market selected by it, at or about 11.00 am (local time in the place of that
market) 2 Business Days in the place of that market before the first day of that
Interest Period.

 

Event of Default means an event or circumstance described in clause 12.1.

 

Facility means the cash advance facility provided under this document.

 

Facility Reduction Date means each date for reduction of the Commitments and the
Total Commitment under clause 9.2 and (if necessary) repayment of the Principal
Outstanding under clause 7.1.

 

Finance Parties means the Facility Agent, the Security Trustee, the Lenders and
the Hedge Counterparty.

 

Financial Indebtedness means an obligation (whether present or future, actual or
contingent) to pay or deliver any money or commodity under or in respect of any
financial accommodation including under or in respect of any:

 

  (a) money borrowed or raised;

 

  (b) redeemable or repurchaseable share or stock;

 

  (c) bill of exchange, promissory note or other financial instrument (whether
or not transferable or negotiable);

 

  (d) put option or buyback or discounting arrangement in respect of any
property;

 

  (e) lease, licence or other arrangement in respect of any property entered
into primarily to raise finance or to finance the acquisition of that property
(other than a lease, licence or arrangement which may be accounted for as an
operating lease under applicable generally accepted accounting principles);

 

  (f) hire purchase or deferred payment obligation for any property or service;

 

  (g) interest or currency swap or hedge arrangement, financial option, futures
contract or analogous transaction other than the Hedge Agreement referred to in
item 8 of schedule 2 to the extent that it is an open position; or

 

  (h) arrangement which achieves the same or a similar commercial effect as or
to any of the above,

 

4.



--------------------------------------------------------------------------------

and any Guarantee of Financial Indebtedness of another person. It does not
include any extended payment terms for the supply of goods and services entered
into by the Borrower in the ordinary course of its ordinary business.

 

Financial Ratio means (individually and collectively) the ratios and covenants
set out in clause 11.6.

 

Gearing Ratio means, in respect of any Twelve-Month Period, the ratio of Total
Debt to EBITDA during that period.

 

Government Agency means:

 

  (a) a government or government department or other body;

 

  (b) a governmental, semi-governmental or judicial person; or

 

  (c) a person (whether autonomous or not) who is charged with the
administration of a law.

 

Gross Interest means, for any period, the aggregate amount of interest, amounts
in the nature of interest and other fees of, or associated with, Total Debt that
has been paid, incurred or accrued due for payment by the Group during that
period calculated in accordance with Accounting Principles.

 

Group means the Borrower and each of its subsidiaries.

 

GST means:

 

  (a) the same as in the GST Law;

 

  (b) any other goods and services tax, or any Tax applying to any transaction
entered into pursuant to this document or any other Transaction Document in a
similar way; and

 

  (c) any additional tax, penalty tax, fine, interest or other charge under a
law for such a Tax.

 

GST Law means the same as in the A New Tax System (Goods and Services Tax) Act
1999 (Cth).

 

GST Exclusive Consideration means the consideration for any Taxable Supply and
all other money payable by any Obligor under any Transaction Document to a
Finance Party or as that Finance Party directs, but does not include GST.

 

GST Rate means the rate of GST under the GST Law.

 

Guarantee means a guarantee, indemnity, letter of credit, performance bond,
acceptance or endorsement, or other undertaking or obligation:

 

  (a) to provide funds (including by the purchase of property), or otherwise to
make property available, in or to enable payment or discharge of;

 

5.



--------------------------------------------------------------------------------

  (b) to indemnify against the consequences of default in the payment of; or

 

  (c) otherwise to be responsible for,

 

an obligation (whether or not it involves the payment of money), or otherwise to
be responsible for the solvency or financial condition, of any other person.

 

Guarantee and Indemnity means the document so entitled dated on or about the
date of this document between the Security Trustee, the Borrower and the
Guarantors listed in paragraphs (a) and (b) of that definition.

 

Guarantor means each of:

 

  (a) ResMed SA;

 

  (b) Take Air Medical (GmbH); and

 

  (c) any other person who becomes a guarantor pursuant to clause 11.5 of this
document.

 

Hedge Agreement means an interest rate hedge agreement or other hedge agreement
(including any master agreement, any schedule thereto and any transaction or
confirmation under it) entered into by the Borrower in relation to hedging that
is permitted under this document.

 

Hedge Counterparty means HSBC Bank plc, Sydney Branch ABN 98 067 329 015, a
public limited company existing under the laws of England, whose registered
office is situated at 580 George Street Sydney NSW 2000 or such other entity
nominated by HSBC Bank plc, Sydney Branch.

 

Insolvency Event means, in respect of a person:

 

  (a) an order being made, or the person passing a resolution, for its winding
up;

 

  (b) an application being made to a court for an order for its winding up,
unless the application is withdrawn or dismissed within 5 Business Days;

 

  (c) an administrator being appointed to the person;

 

  (d)    (i) the person resolving to appoint a Controller or analogous person to
the person or any of the person’s property;

 

  (ii) an application being made to a court for an order to appoint a
Controller, provisional liquidator, trustee for creditors or in bankruptcy or
analogous person to the person or any of the person’s property, unless the
application is withdrawn or dismissed within 5 Business Days; or

 

  (iii) an appointment of the kind referred to in subparagraph (ii) being made
(whether or not following a resolution or application);

 

  (e) the holder of a Security Interest taking possession of any of the person’s
property;

 

6.



--------------------------------------------------------------------------------

  (f) the person being taken under section 459F(1) of the Corporations Act to
have failed to comply with a statutory demand;

 

  (g) the person:

 

  (i) suspending payment of its debts, ceasing (or threatening to cease) to
carry on all or a material part of its business, stating that it is unable to
pay its debts or being or becoming otherwise insolvent; or

 

  (ii) being taken by applicable law to be (or if a court would be entitled or
required to presume that the person is) unable to pay its debts or otherwise
insolvent;

 

  (h) the process of any court or authority being invoked against the person or
any of its property to enforce any judgment or order for the payment of money or
the recovery of any property, unless the person is able, within 5 Business Days,
to satisfy the Facility Agent that there is no substantial basis for the
judgment or order in respect of which the process was invoked;

 

  (i) the person dying, ceasing to be of full legal capacity or otherwise
becoming incapable of managing its own affairs for any reason;

 

  (j) the person taking any step that could result in the person becoming an
insolvent under administration (as defined in section 9 of the Corporations
Act);

 

  (k) the person taking any step toward entering into a compromise or
arrangement with, or assignment for the benefit of, any of its members or
creditors; or

 

  (l) any analogous event,

 

unless this takes place as part of a solvent reconstruction, amalgamation,
merger or consolidation that has been approved by the Facility Agent.

 

Intercompany Loans means:

 

  (a) any Financial Indebtedness owed by the Borrower to:

 

  (i) ResMed NZ Limited AK/955498;

 

  (ii) ResMed Holdings Limited ABN 28 0003 765 133 in its own capacity; or

 

  (iii) ResMed EAP; and

 

  (b) any Financial Indebtedness owed by:

 

  (i) ResMed (UK) Limited;

 

  (ii) ResMed Inc, Australian Branch ABN 46 064 514 852

 

  (iii) ResMed Asia Pacific Limited ABN 86 070 076 470;

 

7.



--------------------------------------------------------------------------------

  (iv) ResMed Holdings Limited as trustee of the ResMed Property Trust;

 

  (v) ResMed (R&D) Limited ABN 42 087 053 969; or

 

  (vi) ResMed Inc,

 

to the Borrower,

 

Interest Payment Date means, for an Interest Period, the last day of that
Interest Period.

 

Interest Period means a period determined in accordance with clause 4.

 

Interest Rate means, for an Interest Period, the sum of Eurolibor for that
Interest Period and the Margin.

 

Lender means an Initial Lender or a New Lender, other than an Initial Lender or
a New Lender that has assigned or substituted all of its rights and obligations
under the Transaction Documents in accordance with clause 20.

 

Lending Office means, for a Lender, the lending office specified for that Lender
in schedule 1 or in a valid notice of assignment or Substitution Certificate, or
any other office in Australia that the Lender may notify to the Borrower and the
Facility Agent.

 

Majority of Lenders means:

 

  (a) if the Advance is outstanding, one or more Lenders whose aggregate Shares
of the Principal Outstanding equal or exceed 66 2/3% of the Principal
Outstanding;

 

  (b) if no Advance is outstanding and paragraph (c) does not apply, one or more
Lenders whose aggregate Commitments equal or exceed 66 2/3% of the Total
Commitment; or

 

  (c) if no Advance is outstanding and the Total Commitment has been reduced to
zero, one or more Lenders whose aggregate Shares of the Principal Outstanding
immediately before it was repaid in full equalled or exceeded 66 2/3% of the
Principal Outstanding at that time,

 

whether or not a majority of Lenders by number.

 

Margin means the rate (expressed as a percentage per annum) determined in
accordance with clause 5.2.

 

Material Adverse Effect means, in respect of a person, a material adverse effect
in the reasonable opinion of the Facility Agent on:

 

  (a) its business, property or financial condition;

 

  (b) its ability to perform its obligations under a Transaction Document; or

 

8.



--------------------------------------------------------------------------------

  (c) the effectiveness or priority of any Security given by it.

 

Net Profit After Tax has the same meaning given to that term under Accounting
Principles.

 

New Lender means a financial institution or other person that becomes a Lender
under clause 20.

 

Obligor means:

 

  (a) the Borrower; and

 

  (b) each Guarantor.

 

Operating Profit means for any period, the operating profit on ordinary
activities of the Group determined in accordance with, and by reference to, the
relevant financial statements delivered to the Lender and Accounting Principles.

 

Permitted Encumbrance means:

 

  (a) an Encumbrance (if any) created under a Transaction Document;

 

  (b) a lien that arises by operation of law in the ordinary course of ordinary
business, where the amount secured is not overdue or is being diligently
contested in good faith; or

 

  (c) an Encumbrance that the Facility Agent approves before it arises, where
the amount secured does not increase, and the time for payment of that amount is
not extended beyond the amount and time approved.

 

Permitted Interest Period means a period of 30, 60 or 90 days or such other
period agreed to by the Lender.

 

Pledge means the document titled “Agreement for the Pledge of Account of
Financial Instruments Relating to Shares of Financiere ACE SAS” dated on or
about the date of this document granted by ResMed SA in favour of the Security
Trustee in respect of all the issued share capital of the Target Company.

 

Potential Event of Default means an event or circumstance which, with the
passage of time or the giving of notice or both, would become an Event of
Default.

 

Principal Outstanding means, on any day, the principal amount of the Advance
outstanding on that day.

 

Project Document means the Share Sale Agreement.

 

Protected Person means the Security Trustee and any related body corporate,
shareholder, director, officer, employee or controlling person of the Security
Trustee.

 

Quarter means a period of 3 calendar months ending on a Quarter Date.

 

9.



--------------------------------------------------------------------------------

Quarter Date means 31 March, 30 June, 30 September and 31 December in each year.

 

Quotation Day means, in relation to an Interest Period, two Business Days before
the first day of that Interest Period.

 

Reference Banks means three financial institutions to be agreed from time to
time between the Borrower and the Facility Agent, the initial such institutions
being:

 

  (a) HSBC Bank plc;

 

  (b) Barclays Bank plc; and

 

  (c) Lloyds TSB Bank plc.

 

Regulatory Change means:

 

  (a) the introduction of, or a change in, an applicable law or regulatory
requirement or in its interpretation or administration by a Government Agency;
or

 

  (b) compliance by a Lender or any related body corporate of a Lender with an
applicable direction, request or requirement (whether or not having the force of
law and whether existing or future) of a Government Agency.

 

Relevant Entity means:

 

  (a) the Borrower;

 

  (b) ResMed SA;

 

  (c) the Target Company; and

 

  (d) each subsidiary (whether direct or indirect) of the Target Company.

 

Resmed Loan Agreement means the loan agreement dated on or about the date of
this document between the Borrower (as lender) and ResMed SA (as borrower).

 

ResMed SA means, ResMed SA, a company incorporated under the laws of France.

 

Retiring Lender means a Lender that arranges a substitution under clause 20 in
respect of its Commitment or participation in an Advance.

 

Security means:

 

  (a) the Pledge;

 

  (b) the Guarantee and Indemnity; and

 

  (c) each other Encumbrance, Guarantee or undertaking that the Security Trustee
holds in its capacity as trustee of the Security Trust.

 

10.



--------------------------------------------------------------------------------

Security Interest means an Encumbrance that secures the payment of money or the
performance of an obligation, or any other interest or arrangement of any kind
that gives a creditor priority over other creditors in relation to any property.

 

Security Trust means the trust established by the Security Trust Deed.

 

Security Trust Deed means the security trust deed dated on or about the date of
this document between the Borrower and the Security Trustee.

 

Security Trust Fund has the same meaning as in the Security Trust Deed.

 

Semi-Annual Date means 30 June and 31 December in each year.

 

Share means, for a Lender:

 

  (a) when calculating the amount that the Lender is required to contribute to
the Advance, the proportion that the Lender’s Commitment bears to the Total
Commitment; and

 

  (b) when referring to the Principal Outstanding or to an outstanding Advance,
the proportion that is owing to it.

 

Share Sale Agreement means the document titled “Securities Sale Agreement –
Financiere ACE S.A.S.” dated 4 May 2005 between the Sellers named therein and
ResMed SA as the purchaser in respect of the sale of shares in the Target
Company.

 

Substitution Certificate means a certificate substantially in the form set out
in schedule 6.

 

Supply means the same as in the A New Tax System (Goods and Services Tax) Act
1999 (Cth).

 

Tangible Net Worth means, in respect of the Group (on a consolidated basis) at
any time, the aggregate of tangible fixed assets and Current Assets at that time
less all current liabilities and all long term liabilities (including, without
limitation contingent liabilities) at that time.

 

Target Company means Financiere ACE SAS, a company incorporated under the laws
of France.

 

Tax means a tax, levy, duty, charge, deduction or withholding, however it is
described, that is imposed by law or by a Government Agency, together with any
related interest, penalty, fine or other charge, other than one imposed on
overall net income.

 

Taxable Supply means:

 

  (a) any Supply made by or on behalf of a Finance Party in respect of any
transaction entered into pursuant to this document or any other Transaction
Document; or

 

  (b) any Supply made by or on behalf of a Finance Party in respect of any
transaction contemplated by this document or any other Transaction Document, on
which GST is payable.

 

11.



--------------------------------------------------------------------------------

Tax Invoice means a tax invoice under the GST Law.

 

Termination Date means the date 5 years after the date of this document.

 

Total Commitment means, at any time, the aggregate of all Commitments at that
time.

 

Total Debt means, for a period, in respect of the Group, the aggregate principal
amount of all Financial Indebtedness to entities outside the Group which is
interest bearing (including but not limited to, interest on convertible notes,
redeemable preference shares and any amounts payable in relation to any finance
lease which is treated as interest) on a consolidated basis, but excluding the
Intercompany Loans.

 

Transaction Document means:

 

  (a) this document;

 

  (b) each Security;

 

  (c) the Security Trust Deed;

 

  (d) any Hedge Agreement between the Borrower and the Hedge Counterparty;

 

  (e) the Resmed Loan Agreement;

 

  (f) any document or agreement that the Borrower and the Facility Agent agree
in writing is to be a Transaction Document for the purposes of this document;

 

  (g) any document or agreement that is entered into under any of the above;

 

  (h) any document or agreement that amends, supplements, replaces or novates
any of the above; and

 

  (i) any undertaking (whether or not in writing) by or to a party or its
lawyers that is given under or relates to any of the above.

 

Twelve Month Period means a period of twelve calendar months ending on a
Semi-Annual Date.

 

Unused Commitment means, at any time, the Total Commitment less the Principal
Outstanding at that time.

 

Vendor means in relation to a Project Document, each party transferring,
assigning or selling shares or other assets or property under that Project
Document.

 

12.



--------------------------------------------------------------------------------

1.2 Rules for interpreting this document

 

Headings are for convenience only, and do not affect interpretation. The
following rules also apply in interpreting this document, except where the
context makes it clear that a rule is not intended to apply.

 

  (a) A reference to:

 

  (i) legislation (including subordinate legislation) is to that legislation as
amended, re-enacted or replaced, and includes any subordinate legislation issued
under it;

 

  (ii) a document or agreement, or a provision of a document or agreement, is to
that document, agreement or provision as amended, supplemented, replaced or
novated;

 

  (iii) a party to this document or to any other document or agreement includes
a permitted substitute or a permitted assign of that party;

 

  (iv) a person includes any type of entity or body of persons, whether or not
it is incorporated or has a separate legal identity, and any executor,
administrator or successor in law of the person; and

 

  (v) anything (including a right, obligation or concept) includes each part of
it.

 

  (b) A singular word includes the plural, and vice versa.

 

  (c) A word which suggests one gender includes the other genders.

 

  (d) If a word is defined, another part of speech has a corresponding meaning.

 

  (e) If an example is given of anything (including a right, obligation or
concept), such as by saying it includes something else, the example does not
limit the scope of that thing.

 

  (f) The word agreement includes an undertaking or other binding arrangement or
understanding, whether or not in writing.

 

  (g) The words subsidiary, holding company and related body corporate have the
same meanings as in the Corporations Act and a reference to a subsidiary in
relation to the Borrower also includes the ResMed Property Trust.

 

1.3 Business Days

 

If the day on or by which a person must do something under this document is not
a Business Day:

 

  (a) if the act involves a payment that is due on demand, the person must do it
on or by the next Business Day; and

 

  (b) in any other case, the person must do it on or by the previous Business
Day.

 

13.



--------------------------------------------------------------------------------

1.4 Rights and obligations of the Lenders and the Facility Agent

 

  (a) The rights and obligations of the Lenders and the Facility Agent under the
Transaction Documents are several, and none of them is responsible for any act
or omission of the others.

 

  (b) If a Lender fails to perform any of its obligations under a Transaction
Document, or notifies the Facility Agent that it will not perform any of those
obligations, this does not relieve any other party of any of its obligations
under any Transaction Document.

 

  (c) Subject to this document, each Lender and the Facility Agent may
separately enforce its rights under each Transaction Document.

 

2. THE FACILITY

 

2.1 Lenders to provide the Facility

 

The Lenders agree to provide the Facility on the terms set out in this document.

 

2.2 Borrower may request drawdown

 

The Borrower may request the Advance by delivering the Drawdown Notice to the
Facility Agent in accordance with clause 3. The Borrower may only request one
Advance.

 

2.3 Participation in Facility

 

Subject to this document, each Lender must contribute its Share of the Advance
through its Lending Office on the Drawdown Date for the Advance.

 

2.4 Purpose of funding

 

The Borrower must on-lend the entire amount of the Advance to ResMed SA pursuant
to the Resmed Loan Agreement to enable ResMed SA to acquire 100% of the Target
Company, whether by acquisition of share capital, discharge of debt or
quasi-debt, the retirement of debt or quasi-debt instruments and the ongoing
funding of the Target Company including the discharge of debt or quasi-debt and
the retirement of debt or quasi-debt instruments and the ongoing funding of the
subsidiaries of the Target Company and for no other purpose.

 

3. CONDITIONS PRECEDENT AND CONDITIONS SUBSEQUENT

 

3.1 Conditions precedent to delivery of first Drawdown Notice

 

The Borrower may not deliver the Drawdown Notice until it has provided the
Facility Agent with the items listed in Schedule 2 in form and substance
satisfactory to the Facility Agent other than item 6.

 

14.



--------------------------------------------------------------------------------

3.2 Conditions precedent to drawing of an Advance

 

A Lender is only obliged to make its Share of the Advance available to the
Borrower under the Drawdown Notice if:

 

  (a) the Borrower has provided the Facility Agent with each of the items listed
in Schedule 2 in form and substance satisfactory to the Facility Agent;

 

  (b) the Facility Agent has received the Drawdown Notice by 4.00 pm (Sydney
time) on the second Business Day before the Drawdown Date specified in the
Drawdown Notice;

 

  (c) the Drawdown Notice specifies a Drawdown Date that is a Business Day in
the Availability Period;

 

  (d) its Share of the Principal Outstanding will not exceed its Commitment, and
the Principal Outstanding will not exceed the Total Commitment, immediately
after the Advance is made available;

 

  (e) the Drawdown Notice specifies an Interest Period that is a Permitted
Interest Period;

 

  (f) not more than one Advance will be outstanding immediately after the
Advance is made;

 

  (g) any fees payable under clause 6 have been paid; and

 

  (h) the Facility Agent is satisfied that no Event of Default or Potential
Event of Default has occurred and is continuing, and that the provision of the
Advance will not result in the occurrence of an Event of Default or Potential
Event of Default.

 

A Drawdown Notice is effective when received by the Facility Agent as
contemplated by paragraph (b) and, once effective, is irrevocable.

 

3.3 Facility Agent’s discretions concerning conditions precedent

 

  (a) The Facility Agent (acting on the instructions of all Lenders) may waive,
or postpone the time for, fulfilment of any condition precedent concerning the
Advance.

 

  (b) Where a postponement is allowed under paragraph (a), the Borrower must
comply with the terms of the postponement. The Borrower breaches this document
if it fails to satisfy the condition by the postponed date for compliance.

 

  (c) A notice from the Facility Agent to the Lenders that each item referred to
in clauses 3.1 and 3.2 has been received or satisfied to the Facility Agent’s
satisfaction, or waived or postponed under paragraph (a), discharges in full the
Facility Agent’s obligations to the Lenders concerning those items.

 

15.



--------------------------------------------------------------------------------

3.4 Conditions Subsequent

 

  (a) The Borrower must no later than the date 30 days after the Drawdown Date
procure that Take Air Medical (GmbH) executes the Guarantee and Indemnity and
delivers to the Security Trustee an original duly executed counterpart of the
Guarantee and Indemnity executed by Take Air Medical (GmbH).

 

  (b) The Borrower agrees to do anything reasonably required by the Facility
Agent to enable the Facility Agent to obtain a legal opinion from the Facility
Agent’s German legal counsel no later than the date 30 days after the Drawdown
Date in respect of the due execution by, and enforceability against, Take Air
Medical (GmbH) of each Transaction Document executed by Take Air Medical (GmbH)
including, without limitation, procure that Take Air Medical (GmbH) provides any
document reasonably required by the Facility Agent’s German legal counsel to
enable it to issue that opinion.

 

  (c) The Borrower must no later than 19 May 2005 procure that ResMed SA
delivers to the Facility Agent written confirmation that completion under the
Share Sale Agreement has occurred and that all conditions precedent under it
have been satisfied.

 

  (d) The Borrower must no later than 19 May 2005 procure that ResMed SA
delivers to the Security Trustee an account registration certificate
(“attestation d’ inscription en compte”) issued by the Target Company together
with a certified true copy of the share transfer ledger as updated after
completion under the Share Sale Agreement evidencing that all the issued share
capital of the Target Company are held by ResMed SA.

 

  (e) The Borrower must no later than 19 May 2005 deliver to the Facility Agent
evidence satisfactory to the Facility Agent that all Security Interests
(excluding Security Interests in relation to the shares and/or assets of Take
Air Medical GmbH) over the Target Company and its direct and/or indirect
subsidiaries have been discharged and released.

 

  (f) The Borrower must no later than the date 30 days after the Drawdown Date
deliver to the Facility Agent evidence satisfactory to the Facility Agent that
all Security Interests in relation to the shares and/or assets of Take Air
Medical GmbH have been discharged and released.

 

  (g) The Borrower must no later than 19 May 2005 deliver to the Facility Agent
a certified copy of the duly executed minutes of the Supervisory Board of the
Target Company authorising (“agréant”) all the beneficiaries of the Pledge.

 

  (h)

The Borrower must procure that ResMed SA delivers the duly executed Pledge to
the Security Trustee in a form satisfactory to the Security Trustee no later
than 19 May 2005 to enable the Security Trustee to obtain by that date a pledge
of a financial instrument account incorporating all the securities issued to
date by the Target Company duly executed by all relevant parties to enable it to
be registered in the books of the Target Company together with the amount of
money (if any) which

 

16.



--------------------------------------------------------------------------------

 

in the Security Trustee’s opinion is required for the payment of any stamp duty
and registration fees in connection with the Pledge.

 

  (i) The Borrower agrees to do anything reasonably required by the Facility
Agent to enable the Facility Agent to obtain no later than 19 May 2005 a legal
opinion from Norton Rose, French counsel to the Facility Agent, addressed to the
Facility Agent (on behalf of the Lenders) in respect of the due execution by,
and enforceability against, each Obligor incorporated or registered in France of
each Transaction Document executed by that Obligor including, without
limitation, procure that that Obligor provides any document reasonably required
by Norton Rose to enable it to issue that opinion.

 

  (j) The Borrower must no later than 19 May 2005 deliver to the Facility Agent
in form and substance satisfactory to the Facility Agent:

 

  (i) an original reliance letter executed by Herbert Smith in respect of the
due diligence report referred to in item 7 of schedule 2; and

 

  (ii) an original reliance letter executed by Gleiss Lutz in respect of the due
diligence report referred to in item 8 of schedule 2.

 

4. INTEREST PERIODS

 

4.1 Interest Periods

 

Subject to this clause, each Interest Period:

 

  (a) is the Permitted Interest Period specified in the Drawdown Notice; and

 

  (b) commences on the Drawdown Date or on the last day of another Interest
Period.

 

4.2 Borrower may change Interest Periods

 

The Borrower may vary the Interest Period with effect from the next Interest
Payment Date by notifying the Facility Agent that it wants to do so by a notice
that:

 

  (a) is signed by an Authorised Representative of the Borrower;

 

  (b) is received by the Facility Agent by 4.00 pm (Sydney time) on the second
Business Day before the next Interest Payment Date;

 

  (c) identifies the relevant Advance and specifies a Permitted Interest Period
as the replacement Interest Period; and

 

  (d) is substantially in the form of schedule 5.

 

The notice is effective when received by the Facility Agent as contemplated by
paragraph (b) and, once effective, is irrevocable.

 

17.



--------------------------------------------------------------------------------

4.3 Adjustment of last day of Interest Periods

 

  (a) If an Interest Period would otherwise end on a day that is not a Business
Day, it ends on the previous Business Day.

 

  (b) If an Interest Period would otherwise end after the Termination Date, it
ends:

 

  (i) if the Termination Date is a Business Day, on the Termination Date; or

 

  (ii) if the Termination Date is not a Business Day, on the Business Day before
the Termination Date.

 

5. INTEREST

 

5.1 Accrual and payment of interest

 

  (a) Interest accrues on the Principal Outstanding over each Interest Period,
from (and including) the first day of the Interest Period to (but excluding) its
Interest Payment Date, at the Interest Rate for that Interest Period.

 

  (b) The Borrower must pay the interest that accrues over an Interest Period in
arrears on the Interest Payment Date at the end of that Interest Period.

 

  (c) The Lenders are entitled to share in interest on the Principal Outstanding
pro rata according to their Shares in the Advance.

 

5.2 Margin

 

If the Gearing Ratio calculated by the Facility Agent by reference to the latest
Accounts received by the Facility Agent under clause 11.2 prior to the Quotation
Day for an Interest Period:

 

  (a) is less than 1.50:1, the Margin for that Interest Period will be 0.90% per
annum; or

 

  (b) is equal to or greater than 1.50:1, the Margin for that Interest Period
will be 1.00% per annum.

 

If for any reason the Facility Agent is unable to calculate the Gearing Ratio
(including, without limitation, because the Facility Agent has not received the
required Accounts) the Margin will be 1.00% per annum. The parties agree that
the Margin may not change within an Interest Period.

 

5.3 Default interest

 

  (a) The Borrower must pay interest on each amount that is not paid when due,
from (and including) the day on which it falls due to (but excluding) the day on
which it is paid in full, at the rate calculated in accordance with paragraph
(b). The Borrower must pay this interest on demand.

 

18.



--------------------------------------------------------------------------------

  (b) Interest on an unpaid amount accrues each day in a Default Interest Period
at the Default Rate for that Default Interest Period, and is capitalised (if not
paid) on the last day of that Default Interest Period.

 

  (c) This subclause does not affect the Borrower’s obligation to pay each
amount under this document when it is due.

 

5.4 Interest after judgment

 

If a liability of the Borrower becomes merged in a judgment or order, the
Borrower, as an independent obligation, must pay interest on the amount of that
liability, from (and including) the date of the judgment or order until it is
paid in full, at the higher of the rate that applies under the judgment or order
and the rate calculated in accordance with clause 5.3.

 

5.5 Accrual and calculation of interest

 

Interest under this clause:

 

  (a) accrues daily; and

 

  (b) is calculated on the basis of the actual number of days on which interest
has accrued and of a 360 day year.

 

6. FEES

 

6.1 Establishment fee

 

The Borrower must pay to the Facility Agent on account of the Lenders an
establishment fee of EUR 175,000 on or before the date of this document.

 

6.2 Unused Commitment fee

 

The Borrower must pay to the Facility Agent on account of the Lenders an Unused
Commitment fee at a per annum rate equal to 45% of the Margin on the Unused
Commitment as at each date on which the fee is payable. This fee:

 

  (a) accrues daily from the date of this document up to and including the last
day of the Availability Period;

 

  (b) is calculated on the basis of the actual number of days elapsed and of a
360 day year; and

 

  (c) is payable in arrears, on the last day of each calendar month, and on the
last day of the Availability Period or, if earlier, on the day on which the
Total Commitment reduces to zero.

 

6.3 No refund

 

All fees payable by the Borrower under this clause 6 are non-refundable and
non-rebateable.

 

19.



--------------------------------------------------------------------------------

7. REPAYMENT

 

7.1 Repayment

 

  (a) On each Facility Reduction Date, the Borrower (without limiting its other
obligations under this clause) must repay the Principal Outstanding, to the
extent necessary (if at all) to ensure that the Principal Outstanding is no
greater than the Total Commitment (as reduced in accordance with clause 9.2).
The Lenders are entitled to share in repayments under this paragraph pro rata
according to their Shares in the Principal Outstanding.

 

  (b) On the Termination Date, the Borrower must repay the Principal Outstanding
and pay any accrued but unpaid interest and all other amounts then outstanding
but unpaid under each Transaction Document.

 

7.2 Limit on repayment

 

The Borrower may only repay the Principal Outstanding in accordance with this
document.

 

7.3 Notice of prepayment

 

Subject to the following provisions of this clause, the Borrower may repay all
or part of the Principal Outstanding on an Interest Payment Date if the Borrower
notifies the Facility Agent that it wants to do so, and the notice:

 

  (a) is signed by an Authorised Representative of the Borrower;

 

  (b) is received by the Facility Agent by 4.00 pm (Sydney time) at least 5
Business Days before the Interest Payment Date on which the prepayment is to be
made; and

 

  (c) specifies the amount to be prepaid and the Interest Payment Date on which
the prepayment is to be made.

 

The notice is effective when received by the Facility Agent as contemplated by
paragraph (b) and, once effective, is irrevocable.

 

7.4 Minimum amount for prepayment

 

The Borrower may only repay part of the Advance under this clause if each of
that part and the remaining part of the Advance is a minimum of EUR 2,000,000
and a multiple of EUR 2,000,000.

 

7.5 Prepayment

 

If the Borrower gives a notice under clause 7.3, it must pay, on the date
specified in the notice:

 

  (a) the amount specified in the notice; and

 

  (b) all interest and fees accrued but unpaid under clauses 5 and 6, and
amounts payable under clause 14(d), in relation to the amount to be prepaid.

 

Amounts prepaid may not be redrawn.

 

20.



--------------------------------------------------------------------------------

8. PAYMENTS

 

8.1 How payments must be made

 

  (a) The Borrower must make each payment under this document to the Facility
Agent by delivering an unendorsed bank cheque to the Facility Agent at the
place, or by direct transfer of cleared funds to the credit of the account, that
the Facility Agent nominates at least 1 Business Day before the payment is made.

 

  (b) The Borrower must make each payment under this document without any
set-off or counterclaim and (to the extent permitted by law) free and clear of,
and without deduction or withholding for or on account of, any Taxes.

 

8.2 Facility Agent must distribute receipts

 

Unless this document provides otherwise, each payment that the Borrower makes to
the Facility Agent is made for the account of the Lenders entitled to that
payment, and the Facility Agent must distribute each amount that it receives
under any Transaction Document for the account of one or more Lenders in
accordance with their entitlements:

 

  (a) by delivering an unendorsed bank cheque to that Lenders Lending Office, or
by direct transfer of cleared funds to the credit of the account, that the
Lender nominates at least 1 Business Day before the payment is made; and

 

  (b) if the Facility Agent receives the payment by 1.00pm (local time in the
place of receipt), on the day the Facility Agent receives it or, if the Facility
Agent receives it after that time, by the next Business Day.

 

8.3 Facility Agent only obliged to distribute actual receipts

 

The Facility Agent is not obliged to pay any amount to, or on behalf of, any
party (Receiving Party) until it is satisfied that it has received that amount
from the party obliged to pay it (Paying Party). However, the Facility Agent may
assume that the amount has been, or will be, paid to it in accordance with this
document. If the Facility Agent pays an amount to, or on behalf of, a Receiving
Party, but determines later that it had not already received that amount from
the Paying Party:

 

  (a) the Receiving Party must refund or reimburse that amount to the Facility
Agent on demand; and

 

  (b) the Receiving Party or (at the option of the Facility Agent) the Paying
Party, must indemnify the Facility Agent against, and must pay the Facility
Agent (for its own account) on demand the amount of, all losses, liabilities,
expenses and Taxes that the Facility Agent incurs because it paid that amount
before it received it.

 

8.4 Effect of payment to Facility Agent

 

Subject to this document, a payment by the Borrower to the Facility Agent for
the account of a Lender satisfies the Borrower’s obligation to that Lender
except to the extent that:

 

  (a) that Lender is obliged to share the payment with another party in
accordance with this document; or

 

21.



--------------------------------------------------------------------------------

  (b) the Facility Agent or that Lender is obliged to refund the payment under
any applicable law (whether relating to insolvency or otherwise).

 

8.5 Application of money

 

  (a) If any amount that the Facility Agent or the Security Trustee receives is
not sufficient to satisfy all the outstanding obligations of the Borrower to the
Security Trustee in that capacity, to the Facility Agent in that capacity and to
the Lenders under the Transaction Documents, the amount is to be applied in the
following order:

 

  (i) first in accordance with the Securities;

 

  (ii) then in payment to the Facility Agent, the Security Trustee and the
Lenders of amounts due to them under clause 14;

 

  (iii) then in payment to the Lenders of interest due on the Principal
Outstanding;

 

  (iv) then in payment to the Facility Agent and the Security Trustee of fees
due to them for their own account;

 

  (v) then in payment to the Lenders of the Principal Outstanding; and

 

  (vi) then in payment to the Security Trustee, the Facility Agent and the
Lenders of any other amounts due under the Transaction Documents,

 

in each case (if necessary) rateably in accordance with their entitlements.

 

  (b) If the Security Trustee is required to apply money in accordance with
paragraph (a) towards payment of obligations that are future or contingent, or
have accrued but are payable at a future time, it must withhold a corresponding
proportion of that money until:

 

  (i) the obligation becomes actually due for performance; or

 

  (ii) in the case of future or contingent obligations, it is satisfied that the
obligation will not become actually due for performance,

 

and at that time the Security Trustee must apply the relevant amount in
accordance with paragraph (a).

 

8.6 Deductions and withholdings by Borrower

 

If at any time an applicable law obliges the Borrower to make a deduction or
withholding in respect of Taxes from a payment under this document, the
Borrower:

 

  (a) must notify the Facility Agent of the obligation promptly after the
Borrower becomes aware of it;

 

22.



--------------------------------------------------------------------------------

  (b) must ensure that the deduction or withholding does not exceed the minimum
amount required by law;

 

  (c) must pay to the relevant Government Agency on time the full amount of the
deduction or withholding and promptly deliver to the Facility Agent a copy of
any receipt, certificate or other proof of payment; and

 

  (d) must indemnify the party entitled to the payment against the deduction or
withholding by paying to the Facility Agent for the account of that party at the
time that the payment is due, an additional amount that ensures that, after the
deduction or withholding is made, the relevant party receives a net sum equal to
the sum that it would have received if the deduction or withholding had not been
made.

 

8.7 Deductions and withholdings by Facility Agent

 

If at any time an applicable law obliges the Facility Agent to make a deduction
or withholding in respect of Taxes from a payment by it under this document to a
party other than the Borrower:

 

  (a) the Facility Agent must notify the Borrower of the obligation promptly
after the Facility Agent becomes aware of it;

 

  (b) the Facility Agent must ensure that the deduction or withholding does not
exceed the minimum amount required by law;

 

  (c) the Facility Agent must pay to the relevant Government Agency on time the
full amount of the deduction or withholding and promptly deliver to that party a
copy of any receipt, certificate or other proof of payment; and

 

  (d) the Borrower must indemnify that party against the deduction or
withholding by paying to the Facility Agent (for the account of that party), at
the time that the payment is due, an additional amount that ensures that, after
the deduction or withholding is made, the party receives a net sum equal to the
sum that it would have received if the deduction or withholding had not been
made.

 

8.8 Currency of payments

 

The Borrower must pay each amount required to be paid by it under this document
in Euro.

 

8.9 Currency indemnity

 

If, for any reason (including as a result of a judgment or order), an amount
payable by the Borrower under or in respect of this document (Relevant Amount)
is received by another party in a currency (Payment Currency) that is not the
currency in which the amount is expressed to be payable under this document
(Required Currency) then the Borrower, as an independent obligation, must
indemnify that party against, and must pay that party on demand the amount of,
any shortfall between:

 

  (a) the amount of Required Currency which that party receives on converting
the amount it received in the Payment Currency into an amount in the Required
Currency in accordance with its usual practice; and

 

23.



--------------------------------------------------------------------------------

  (b) the Relevant Amount in the Required Currency.

 

9. COMMITMENT AND TOTAL COMMITMENT

 

9.1 Automatic reduction of Total Commitment

 

At the close of business on the last day of the Availability Period:

 

  (a) the Unused Commitment (if any) is cancelled;

 

  (b) the Total Commitment is reduced by the amount cancelled; and

 

  (c) each Commitment reduces by the same proportion.

 

9.2 Reduction of Total Commitment on Facility Reduction Dates

 

The Total Commitment reduces on each date set out below to the amount appearing
beside that date, and each Commitment reduces by the same proportion:

 

Facility Reduction Date

--------------------------------------------------------------------------------

   Reduced Total Commitment EUR


--------------------------------------------------------------------------------

30 June 2006

   48,250,000

30 June 2007

   44,500,000

30 June 2008

   37,750,000

30 June 2009

   27,500,000

31 December 2009

   15,000,000

Termination Date

                   0

 

9.3 Termination of Commitments and Total Commitment on Termination Date

 

Each Commitment and the Total Commitment reduces to zero and is cancelled on the
Termination Date.

 

10. REPRESENTATIONS AND WARRANTIES

 

10.1 Representations and warranties

 

The Borrower represents and warrants that:

 

  (a) (status) it and each of its subsidiaries is a company limited by shares
under the Corporations Act;

 

  (b) (power) it has full legal capacity and power to:

 

  (i) own its property and to carry on its business; and

 

24.



--------------------------------------------------------------------------------

  (ii) enter into the Transaction Documents and to carry out the transactions
that they contemplate;

 

  (c) (corporate authority) it has taken all corporate action that is necessary
or desirable to authorise its entry into the Transaction Documents and its
carrying out the transactions that they contemplate;

 

  (d) (Authorisations) it holds each Authorisation that is necessary or
desirable to:

 

  (i) enable it to properly execute the Transaction Documents and to carry out
the transactions that they contemplate;

 

  (ii) ensure that each Transaction Document is legal, valid, binding and
admissible in evidence; or

 

  (iii) enable it to properly carry on its business,

 

and it is complying with any conditions to which any of these Authorisations is
subject;

 

  (e) (documents effective) each Transaction Document constitutes its legal,
valid and binding obligations, enforceable against it in accordance with its
terms (except to the extent limited by equitable principles and laws affecting
creditors’ rights generally) subject to any necessary stamping or registration;

 

  (f) (ranking) its payment obligations under each Transaction Document rank at
least equally with all its other unsecured and unsubordinated payment
obligations (whether present or future, actual or contingent), other than
obligations that are mandatorily preferred by law;

 

  (g) (no contravention) neither its execution of the Transaction Documents nor
the carrying out by it of the transactions that they contemplate, does or will:

 

  (i) contravene any law to which it or any of its property is subject or any
order of any Government Agency that is binding on it or any of its property;

 

  (ii) contravene any Authorisation;

 

  (iii) contravene any undertaking or instrument binding on it or any of its
property;

 

  (iv) contravene its constitution; or

 

  (v) require it to make any payment or delivery in respect of any Financial
Indebtedness before it would otherwise be obliged to do so;

 

  (h) (no litigation) no litigation, arbitration, mediation, conciliation or
administrative proceedings are taking place, pending, or to the knowledge of any
of its officers after due inquiry, threatened which, if adversely decided, could
have a Material Adverse Effect on it or any of its subsidiaries;

 

25.



--------------------------------------------------------------------------------

  (i) (Accounts):

 

  (i) the Accounts and any other financial statements and reports that it has
given to the Facility Agent have been prepared in accordance with the laws of
Australia and (unless inconsistent with those laws) Accounting Principles;

 

  (ii) the Accounts that it has given to the Facility Agent give a true and fair
view of the financial condition of it and its subsidiaries as at the date to
which they are made up and of the results of operations of it and its
subsidiaries for the period that they cover; and

 

  (iii) there has been no change since the date of the most recent Accounts that
it has given to the Facility Agent that could have a Material Adverse Effect on
it;

 

  (j) (other information):

 

  (i) the other information and reports (if any) that it has given to the
Facility Agent in connection with any Transaction Document are true and accurate
in all material respects and not misleading in any material respect (including
by omission); and

 

  (ii) any forecasts and opinions in them are fair and reasonable (and were made
or formed after due inquiry and consideration by appropriate officers of the
Borrower),

 

as at the date of this document or, if given later, when given;

 

  (k) (disclosure of relevant information) it has disclosed to the Facility
Agent all the information that is material to an assessment by it of the risks
that it assumes by entering into any Transaction Document;

 

  (l) (no filings or Taxes) it is not necessary or desirable, to ensure that any
Transaction Document is legal, valid, binding or admissible in evidence, that
any Transaction Document or any other document be filed or registered with any
Government Agency, or that any Taxes be paid;

 

  (m) (no default) no Event of Default or Potential Event of Default has
occurred and is continuing, and it is not in breach of any other document or
agreement in a manner that could have a Material Adverse Effect on it or any of
its subsidiaries;

 

  (n) (no Encumbrance) none of its property, and no property of any other
Relevant Entity or any Relevant Entity’s subsidiaries, is subject to an
Encumbrance other than a Permitted Encumbrance;

 

  (o) (no Controller) no Controller is currently appointed in relation to any of
its property, or any property of any of its subsidiaries;

 

  (p) (no trust) it is not entering into any Transaction Document as trustee of
any trust or settlement;

 

26.



--------------------------------------------------------------------------------

  (q) (vendor warranties) to the best of the knowledge, information and belief
of the Borrower each of the warranties made by a Vendor in the Project Documents
is true and correct at the time it is made or repeated;

 

  (r) (Project Documents) the certified copies of each of the Project Documents
delivered to the Facility Agent for the purposes of clause 3.1 are true,
complete and up-to-date copies of the documents they purport to be and
constitute the entire agreement to which the relevant Obligor is a party in
relation to the subject matter of those documents;

 

  (s) (corporate benefit) its entry into the Transaction Documents is in its
best interests and for its benefit;

 

  (t) (Corporations Act) by entering into and performing its obligations under
the Transaction Documents, neither it nor any Guarantor will be in breach or
contravention of the Corporations Act, including Part 2J or Chapter 2E of the
Corporations Act; and

 

  (u) (Group) ResMed Property Trust is the only subsidiary of the Borrower.

 

10.2 Repetition of representations and warranties

 

The representations and warranties in this clause are taken to be repeated on
the Drawdown Date and on each Interest Payment Date on the basis of the facts
and circumstances as at that date.

 

10.3 Reliance on representations and warranties

 

The Borrower acknowledges that the other parties have executed this document and
agreed to take part in the transactions that it contemplates in reliance on the
representations and warranties that are made or repeated in this clause.

 

10.4 No representations to the Borrower

 

The Borrower acknowledges that it has not relied and will not rely on any
representation, statement or promise made by or on behalf of any other party in
deciding to enter into this document or to exercise any right or perform any
obligation under it.

 

11. UNDERTAKINGS

 

11.1 General undertakings

 

The Borrower must:

 

  (a) (maintain status) maintain, and ensure that each of its subsidiaries
maintains, its status as a company limited by shares under the Corporations Act;

 

  (b)

(comply with law) comply with, and ensure that each of its subsidiaries complies
with, all applicable law including by paying when due all Taxes for which it or
any of its property is assessed or liable (except to the extent that these are
being

 

27.



--------------------------------------------------------------------------------

 

diligently contested in good faith and by appropriate proceedings and it or the
relevant subsidiary has made adequate reserves for them);

 

  (c) (keep books) keep, and ensure that each of its subsidiaries keeps, proper
books (as defined in the Corporations Act) recording its activities and those of
each of its subsidiaries (including financial records in accordance with the
Corporations Act), and permit the Facility Agent or its representatives on
request to examine and take copies of them;

 

  (d) (hold Authorisations) obtain and maintain each Authorisation that is
necessary or desirable to:

 

  (i) execute the Transaction Documents and to carry out the transactions that
they contemplate;

 

  (ii) ensure that each Transaction Document is legal, valid, binding and
admissible in evidence; or

 

  (iii) enable it to properly carry on its business,

 

and must comply with any conditions to which any of these Authorisations is
subject;

 

  (e) (no administrator) not appoint, and ensure that none of its subsidiaries
appoints, an administrator without notice to the Facility Agent;

 

  (f) (permitted use of funds) apply the Advance solely for the purposes
specified in clause 2.4;

 

  (g) (patents) maintain and keep registered under all applicable laws all
patents, trademarks and licenses registered in the name of the Borrower where
not to do so would have a Material Adverse Effect;

 

  (h) (subsidiaries) ensure that it, each other Relevant Entity and each
Relevant Entity’s subsidiaries do not acquire or incorporate any subsidiary
after the date of this document without the prior written consent of the
Facility Agent, unless the Borrower complies with clause 11.5; and

 

  (i) (ResMed Loan Agreement) not terminate, rescind or agree to any variation
of the ResMed Loan Agreement, assign any of its right, title or interest in the
ResMed Loan Agreement, release any person from any of its obligations under the
ResMed Loan Agreement or otherwise waive any of the Borrower’s rights under the
ResMed Loan Agreement except for any variation, assignment, release, waiver or
termination granted by the Borrower with the consent of the Facility Agent.

 

11.2 Reports and information

 

The Borrower must give the Facility Agent:

 

  (a)

(annual Accounts) as soon as possible (and in any event within 120 days) after
the end of each of its financial years, a set of audited consolidated Accounts
for the

 

28.



--------------------------------------------------------------------------------

 

Group for that financial year, prepared in accordance with the laws of Australia
and (except where inconsistent with those laws) Accounting Principles;

 

  (b) (management accounts) as soon as possible (and in any event within 45
days) after the end of each Quarter, a set of unaudited management accounts of
the Group for that Quarter in a form satisfactory to the Facility Agent
certified as giving a true and fair view of the financial condition of the
Group;

 

  (c) (compliance certificate) within 21 days after each Quarter Date, a
certificate in a form satisfactory to the Facility Agent signed by any 2
directors of the Borrower setting out:

 

  (i) the calculation of the Tangible Net Worth for the purposes of clause
11.6(c) as at that Quarter Date; and

 

  (ii) if that Quarter Date is also a Semi-Annual Date, the calculation of the
Debt Service Cover Ratio and the Gearing Ratio for the purposes of clause
11.6(a) and clause 11.6(b) as at that Semi-Annual Date,

 

  (d) (copy of reports) a copy of each document that it gives to its
shareholders or to any stock exchange, at the same time as it gives it to them
or it;

 

  (e) (notice of default) as soon as it becomes aware that an Event of Default
or Potential Event of Default has occurred, full details of that Event of
Default or Potential Event of Default;

 

  (f) (notice of litigation) full details of any litigation, arbitration,
mediation, conciliation or administrative proceedings which, if adversely
decided, could have a Material Adverse Effect on it or any of its subsidiaries,
as soon as the proceedings are commenced or threatened; and

 

  (g) (other information) promptly on request (and in any event within 5
Business Days) any other information relating to the financial condition,
business, property and affairs of itself, any Guarantor or any of its related
bodies corporate that the Facility Agent reasonably requests.

 

11.3 Financial undertakings

 

The Borrower must:

 

  (a) (negative pledge) not create or permit to exist, and ensure that each
other Relevant Entity and each Relevant Entity’s subsidiaries do not create or
permit to exist, any Encumbrance over any of its property, other than a
Permitted Encumbrance;

 

  (b)

(no Financial Indebtedness) not incur Financial Indebtedness in an aggregate
amount for the Group exceeding Euro20,000,000 (or its equivalent) (including
without limitation, rent and amounts in the nature of rent payable under any
operating lease) from any entity that is not a Relevant Entity, and must ensure
that each other Relevant Entity and each Relevant Entity’s subsidiaries do not
incur Financial Indebtedness (including without limitation, rent and amounts in
the nature

 

29.



--------------------------------------------------------------------------------

 

of rent payable under any operating lease) exceeding that amount to any entity
that is not a Relevant Entity, without the prior written consent of the Facility
Agent, other than under an Intercompany Loan provided that the principal amount
of any Financial Indebtedness under an Intercompany Loan at any time does not
exceed the principal amount of that Financial Indebtedness as at the date of
this document;

 

  (c) (provision of financial accommodation) not provide any financial
accommodation (excluding trade receivables incurred in the ordinary course of
its ordinary business and normal corporate recharges) or give any Guarantee to,
or on behalf of, any person that is not a Relevant Entity, and must procure that
each other Relevant Entity and each Relevant Entity’s subsidiaries do not
provide any financial accommodation (excluding trade receivables incurred in the
ordinary course of its ordinary business and normal corporate recharges) or give
any Guarantee to, or on behalf of, any person that is not a Relevant Entity, in
each case in an aggregate amount for the Group exceeding Euro 15,000,000 (or its
equivalent), without the Facility Agent’s prior written consent;

 

  (d) (real property leases) ensure that the aggregate amount of rent and
amounts in the nature of rent payable by the Borrower as tenant under any lease
of real property in any Twelve-Month Period does not exceed Euro20,000,000 (or
its equivalent);

 

  (e) (dividends and distributions) not declare or pay any dividend, repay any
loans from shareholders or make any payment or other distribution to any
shareholders in an aggregate amount exceeding:

 

  (i) 100% of Net Profit After Tax in respect of the financial year ending 30
June 2005 to be paid in the period commencing on 1 July 2005 and ending on 30
June 2006; or

 

  (ii) 50% of Net Profit After Tax for any subsequent financial year;

 

  (f) (no disposal of property) not dispose of, declare a trust over or
otherwise create an interest in, and must ensure that each other Relevant Entity
and each Relevant Entity’s subsidiaries do not dispose of, declare a trust over
or otherwise creates an interest in any of its property which has an aggregate
value exceeding Euro20,000,000 (or its equivalent) in any Twelve Month Period
except:

 

  (i) as permitted by paragraph (a); or

 

  (ii) with the consent of the Facility Agent;

 

  (g) (subsidiaries) ensure that none of its subsidiaries (including where it
acts as a trustee) acquires any assets, including without limitation, any real
property without the consent of the Facility Agent;

 

  (h) (insurance) keep, and must ensure that it, each other Relevant Entity and
each Relevant Entity’s subsidiaries keeps, its property and business insured:

 

  (i) against the risks and in the amounts that are prudent or usual for a
person conducting a business similar to that Relevant Entity or Relevant
Entity’s subsidiary, with sound and reputable insurers; or

 

30.



--------------------------------------------------------------------------------

  (ii) as the Facility Agent reasonably requires,

 

and must provide the Facility Agent on request with details of the insurance,
evidence that it is in full effect and evidence that all premiums have been
paid;

 

  (i) (financial year) not change its financial year; and

 

  (j) (no restructuring) procure that the Target Company and each of its
subsidiaries do not merge, consolidate or amalgamate with any other entity
without the prior written consent of the Facility Agent such consent not to be
unreasonably withheld.

 

11.4 Change to Accounting Principles

 

If any Accounts, or other financial statements delivered to the Facility Agent
under this document are not prepared in accordance with the Accounting
Principles in effect at the date of this document due to a change in the
Accounting Principles occurring after the date of this document which results in
the Accounts or financial statements being prepared on a different basis to
Accounts prepared as at the date of this document then:

 

  (a) unless so indicated by the notes to the relevant Accounts or financial
statements, the Borrower must notify the Facility Agent in writing of that
matter when delivering the relevant Accounts or financial statements to the
Facility Agent; and

 

  (b) the Borrower must, if the change in the Accounting Principles affects in
any way the computation of any Financial Ratio, with those Accounts or financial
statements delivered under this document, deliver to the Facility Agent:

 

  (i) details of all such adjustments as need to be made to the Accounts or
financial statements to bring them into line with the Accounting Principle
applied as at the date of this document; and

 

  (ii) a separate set of Accounts or financial statements prepared in accordance
with the Accounting Principles in effect at the date of this document.

 

11.5 Permitted subsidiaries

 

Unless the Facility Agent otherwise consents in writing, the Borrower must
ensure that any subsidiary acquired or created by it, any other Relevant Entity
or any Relevant Entity’s subsidiaries after the date of this document in
accordance with clause 11.1(h) executes and delivers to the Facility Agent
within 5 Business Days (or such later period necessary in order to comply with
any law) of its acquisition or creation a guarantee and indemnity guaranteeing
all obligations of the Borrower under the Transaction Documents, which must be
in form and substance satisfactory to the Facility Agent. If requested by the
Facility Agent, the Borrower must provide a legal opinion as to the
enforceability and validity of the guarantee and indemnity and the status of the
subsidiary addressed to the Facility Agent

 

31.



--------------------------------------------------------------------------------

in relation to the new subsidiary, which must be in form and substance
satisfactory to the Facility Agent.

 

11.6 Financial Ratios

 

The Borrower must ensure that:

 

  (a) for each Twelve-Month Period ending on a Semi-Annual Date, the Debt
Service Cover Ratio is greater than 5.00:1;

 

  (b) for each Twelve-Month Period ending on a Semi-Annual Date, the Gearing
Ratio is less than 1.75:1; and

 

  (c) at each Quarter Date, the Tangible Net Worth is at least A$220,000,000.

 

11.7 Covenant Review Event

 

  (a) A Covenant Review Event occurs if for any Twelve-Month Period ending on a
Semi-Annual Date, the Debt Service Cover Ratio is equal to or less than 8.50:1
but greater than 5.00:1.

 

  (b) Following a Covenant Review Event, the Facility Agent may review the
Facility, to determine whether to:

 

  (i) change the terms and conditions set out in this agreement; or

 

  (ii) terminate the Facility.

 

If the Facility Agent (acting on the instructions of the Lenders), in its
absolute discretion, decides to do either of the matters referred to in
subparagraphs (i) or (ii), it shall notify the Borrower within 20 Business Days
of such decision.

 

  (c) Without limiting the Lenders’ rights under this document, for the purposes
of any review by the Facility Agent under this clause, the Borrower shall
promptly provide, or shall procure the provision of, all information reasonably
required by the Facility Agent.

 

  (d) Unless otherwise agreed in writing:

 

  (i) if the Lenders decides to change the terms and conditions set out in this
document pursuant to subparagraph (b)(i), the change takes effect from the
earlier of:

 

  (A) the day the change is consented to by the Borrower; or

 

  (B) the expiry of 20 Business Days after the Borrower is notified in
accordance with paragraph (b); and

 

  (ii)

if the Borrower notifies the Facility Agent prior to the expiry of the 20
Business Days referred to in subparagraph (i)(B) that the Borrower does not
consent to the change, then the Principal Outstanding, any accrued but

 

32.



--------------------------------------------------------------------------------

 

unpaid interest and fees and any other amounts outstanding under this document
and each other Transaction Document will be due and payable on the date
following 40 Business Days after the Borrower is notified in accordance with
paragraph (b) and the Commitment automatically reduces to zero and is cancelled
on the date the Borrower is notified in accordance with paragraph (b).

 

  (e) If the Facility Agent (acting on the instructions of all the Lenders)
decides to terminate the Facility pursuant to subparagraph (b)(ii), then the
Principal Outstanding, any accrued but unpaid interest and fees and any other
amounts outstanding under this document and each other Transaction Document will
be due and payable on the date following 40 Business Days after the Borrower is
notified in accordance with paragraph (b) and the Commitment automatically
reduces to zero and is cancelled on the date the Borrower is notified in
accordance with paragraph (b).

 

12. DEFAULT

 

12.1 Events of Default

 

Each of these events or circumstances is an Event of Default:

 

  (a) (non-payment) if an Obligor fails to pay any amount that is due and
payable by it under any Transaction Document within 2 Business Days of when it
is due;

 

  (b) (other obligations) if an Obligor fails to comply with any of its
obligations under any Transaction Document (other than a failure referred to
elsewhere in this clause) and:

 

  (i) the Facility Agent considers that the failure cannot be remedied; or

 

  (ii) the Facility Agent considers that the failure can be remedied, and the
failure is not remedied within 20 Business Days after the Obligor becomes aware
of the failure;

 

  (c) (misrepresentation) if any representation, warranty or statement made by,
or repeated by, an Obligor, in or in connection with any Transaction Document is
untrue or misleading (whether by omission or otherwise) in any material respect
when so made or repeated;

 

  (d) (Insolvency Event) if an Insolvency Event occurs in respect a Relevant
Entity or any of its subsidiaries;

 

  (e) (maintenance of capital) if a Relevant Entity or any of its subsidiaries
passes a resolution:

 

  (i) to permit the giving of financial assistance, whether directly or
indirectly, for the purpose of, or in connection with, an acquisition or
proposed acquisition by a person of shares or of any right or interest in shares
in it or in any holding company of it;

 

33.



--------------------------------------------------------------------------------

  (ii) for the reduction of its share capital (including the purchase of its
shares but excluding a redemption of redeemable shares); or

 

  (iii) to limit its ability to make calls on its uncalled share capital,

 

without the consent of the Facility Agent;

 

  (f) (Material Adverse Effect) if an event or a change occurs which could, or
could in the opinion of the Facility Agent, have a Material Adverse Effect on a
Relevant Entity or any of its subsidiaries;

 

  (g) (cross-default) if:

 

  (i) any Financial Indebtedness in an amount exceeding Euro5,000,000 (or its
equivalent) of a Relevant Entity or any of its subsidiaries becomes due for
payment, or becomes capable of being declared due for payment, (other than at
the option of that person or the relevant subsidiary) before the stated maturity
of that Financial Indebtedness;

 

  (ii) an agreement by any person with a Relevant Entity or any of its
subsidiaries to provide or underwrite financial accommodation in an amount
exceeding Euro5,000,000 (or its equivalent) or to acquire or assume any risk in
respect of Financial Indebtedness in an amount exceeding Euro5,000,000 (or its
equivalent), is prematurely terminated; or

 

  (iii) any money or commodity owing or deliverable by a Relevant Entity or any
of its subsidiaries in respect of any Financial Indebtedness in an amount
exceeding Euro5,000,000 (or its equivalent) is not paid or delivered when due
for payment or delivery (having regard to any applicable grace period);

 

  (h) (Encumbrance) if a Relevant Entity or any of its subsidiaries creates or
permits to exist any Encumbrance over any of its property, other than a
Permitted Encumbrance;

 

  (i) (compulsory acquisition) if all or a material part of the property of a
Relevant Entity or any of its subsidiaries is compulsorily acquired by any
Government Agency or that Relevant Entity or any of its subsidiaries sells or
divests itself of all or a material part of its property because it is required
to do so by a binding order from a Government Agency, and that Relevant Entity
or the relevant subsidiary does not receive compensation for the acquisition,
sale or disposal which is acceptable to the Facility Agent;

 

  (j) (inability to perform) if an Obligor ceases for any reason to be able
lawfully to carry out all the transactions which any Transaction Document
contemplates may be carried out by it;

 

  (k) (provisions void) if all or any material provision of any Transaction
Document is or becomes void, voidable, illegal or unenforceable or of limited
force (other than because of equitable principles or laws affecting creditors’
rights generally), or an Obligor claims this to be the case;

 

34.



--------------------------------------------------------------------------------

  (l) (special investigations) if any matter relating to a Relevant Entity or
any of its subsidiaries becomes subject to an investigation under any law
relating to companies which could have a Material Adverse Effect;

 

  (m) (change of control) if, in the Facility Agent’s opinion, ResMed Inc, a US
corporation, ceases to control:

 

  (i) the composition of the board of directors or other governing body of a
Relevant Entity;

 

  (ii) 100% of the voting rights attaching to the capital of a Relevant Entity;
or

 

  (iii) 100% of the issued capital of a Relevant Entity (excluding any part of
that capital that carries no right to participate beyond a specified amount in
the distribution of either profit or capital),

 

including, without limitation, by reason of the acquisition by any means by any
person of a relevant interest (as defined in the Corporations Act) in shares of
the Relevant Entity that is sufficient to cause ResMed Inc to cease to exercise
the control referred to in paragraph (i), (ii) or (iii);

 

  (n) (Financial Ratio) any Financial Ratio is breached;

 

  (o) (Security) if any Security becomes enforceable;

 

  (p) (acquisition) if the acquisition contemplated by the Project Documents is
set aside or avoided by a court for any reason or is otherwise declared void or
illegal; and

 

  (q) (cessation of business) the Borrower or any Relevant Entity ceases to
carry on business or substantially or materially changes the nature of its
business.

 

12.2 Consequences

 

If an Event of Default has occurred and has not been remedied, the Facility
Agent may notify the Borrower that:

 

  (a) the Lenders’ obligation to provide the Facility is terminated, in which
case their obligation to do so terminates immediately;

 

  (b) the Commitment of each Lender is cancelled, in which case their
Commitments will be cancelled immediately;

 

  (c) the Principal Outstanding, any accrued but unpaid interest and all other
amounts outstanding under each Transaction Document are due and payable, in
which case those amounts are immediately due and payable; and

 

  (d) the Principal Outstanding, any accrued but unpaid interest and all other
amounts outstanding under each Transaction Document are due and payable on
demand, in which case those amounts will be due and payable on demand made at
any time.

 

35.



--------------------------------------------------------------------------------

13. INCREASED COSTS AND CHANGE OF LAW

 

13.1 Increased costs

 

If:

 

  (a) a Regulatory Change or a proposed Regulatory Change:

 

  (i) subjects or will subject a Lender or any related body corporate of that
Lender to any Tax relating to any Transaction Document;

 

  (ii) changes or will change the basis of taxation of any payment due or to
become due to a Lender relating to any Transaction Document;

 

  (iii) imposes, modifies or deems applicable (or will do so) any capital,
liquidity, reserve or prudential requirement or requires the making of any
special deposit against or in relation to any assets or liabilities (actual or
contingent) of, deposits with or for the account of, or loans by, a Lender or
any related body corporate of that Lender; or

 

  (iv) imposes or will impose on a Lender or any related body corporate of that
Lender any other condition affecting any Transaction Document; and

 

  (b) the result is (directly or indirectly) to:

 

  (i) increase the cost to that Lender, or any related body corporate of that
Lender, of the participation by that Lender in the Facility, or the performance
by that Lender of its obligations under any Transaction Document;

 

  (ii) reduce:

 

  (A) the effective rate of return (on capital, property, deposits or otherwise)
under any Transaction Document; or

 

  (B) the amount of any payment received by or for the account of that Lender
under any Transaction Document; or

 

  (iii) require that Lender or any related body corporate of that Lender to make
a payment or to forgo or suffer a reduction in return on or calculated by
reference to any amount payable to that Lender under any Transaction Document,

 

then that Lender must promptly give details to the Facility Agent by notice, and
immediately after receiving that notice the Facility Agent must give a copy of
it to the Borrower. After receiving notice from the Facility Agent stating the
nature of the relevant Regulatory Change, the Borrower must indemnify that
Lender in relation to, and must pay to the Facility Agent (for the account of
that Lender) on demand the amount of, each amount that the Lender claims is
necessary to compensate that Lender, or any related body corporate of that
Lender, for the

 

36.



--------------------------------------------------------------------------------

additional cost, reduction or payment, calculated from the day on which it was
first incurred by that Lender or the related body corporate of that Lender.

 

13.2 Indirect cost, reduction or payment

 

A Lender may claim compensation under clause 13.1 for:

 

  (a) any additional cost, reduction or payment that is directly attributable to
any Transaction Document; and

 

  (b) the proportion of any additional cost, reduction or payment that the
Lender decides is fairly attributable to any Transaction Document.

 

13.3 Prepayment after increased cost

 

If the Facility Agent has given a notice under clause 13.1 and that notice has
not been withdrawn, the Borrower, by notice to the Facility Agent:

 

  (a) may terminate the relevant Lender’s obligation to provide its Commitment;
and

 

  (b) may elect to prepay the amount of that Lender’s participation in the
Principal Outstanding, together with any accrued but unpaid interest and any
other amounts (including amounts payable under clause 14(d)) outstanding under
each Transaction Document that relate to that Lender, on the first Interest
Payment Date that falls at least 30 days after the later of:

 

  (i) the date that the Facility Agent receives that notice; or

 

  (ii) the date on which the Regulatory Change takes effect.

 

The Borrower’s notice is effective when received by the Facility Agent and, once
effective, is irrevocable.

 

13.4 Notice of change of law

 

If, in the opinion of a Lender:

 

  (a) a law or a directive or request (whether or not having the force of law)
of any Government Agency not in effect at the date of this document;

 

  (b) an amendment after the date of this document to, or a change after the
date of this document in the interpretation or application of, a law or a
directive or request (whether or not having the force of law) of a Government
Agency; or

 

  (c) any proposal to implement any of the actions specified in clause 13.4(a)
or (b),

 

makes or will make it illegal in any jurisdiction, or otherwise impractical, for
that Lender to participate in the Facility, that Lender may give notice (a
Change of Law Notice) to the Facility Agent that it considers that this has
happened or that it will happen. Immediately after receiving that notice the
Facility Agent must give a copy of it to the Borrower.

 

37.



--------------------------------------------------------------------------------

13.5 Termination and prepayment after change of law

 

If a Lender gives a Change of Law Notice:

 

  (a) its obligation to provide its Commitment terminates on the date on which
the relevant action takes effect (the Illegal Date); and

 

  (b) the Borrower must prepay the amount of that Lenders participation in the
Principal Outstanding, together with any accrued but unpaid interest and any
other amounts (including amounts payable under clause 14(d)) outstanding under
each Transaction Document that relate to that Lender:

 

  (i) if that Lender considers that the current or any subsequent Interest
Period will end before it becomes illegal or impractical for that Lender to
participate in the Facility - on the Interest Payment Date at the end of the
relevant Interest Period; or

 

  (ii) if paragraph (b)(i) does not apply to that Lender’s Commitment or its
participation in the Principal Outstanding on the Illegal Date.

 

14. INDEMNITY

 

The Borrower must indemnify each other party against, and must pay on demand the
amount of, all losses, liabilities, expenses and Taxes incurred in connection
with:

 

  (a) any Event of Default or Potential Event of Default;

 

  (b) the administration, and any actual or attempted preservation or
enforcement, of any rights under any Transaction Document;

 

  (c) the Lenders not providing the Advance to the Borrower because a condition
precedent in clause 3.1 or 3.2 was not satisfied and was not dealt with in
accordance with clause 3.3;

 

  (d) the Principal Outstanding being repaid or becoming due for repayment other
than on an Interest Payment Date or any other amount required to be paid under
any Transaction Document not being paid on its due date, including losses,
liabilities, expenses and Taxes incurred because of:

 

  (i) the cancellation, termination or alteration of any swap or other
arrangement made by a Lender to fund the Advance or other payment; or

 

  (ii) any liquidation or re-employment of deposits or other funds acquired by a
Lender to fund the Advance or other payment.

 

Without limiting this, the Borrower must also reimburse each Lender on demand
for any amount that the Lender is obliged to pay to the Facility Agent under
clause 15.

 

38.



--------------------------------------------------------------------------------

15. FACILITY AGENT AND SECURITY TRUSTEE

 

15.1 Appointment of Facility Agent and Security Trustee

 

  (a) Each Lender irrevocably appoints the Facility Agent to act as its agent
for each Transaction Document under which the Facility Agent is expressed to act
as agent of the Lenders. The Facility Agent accepts this appointment. The
Facility Agent will be agent for the Lenders except as described in paragraph
(c).

 

  (b) Where the Facility Agent provides services in connection with the
administration of the Facility, that is when it calculates rates and amounts,
keeps records, receives and distributes payments and information received under
clause 11.2, and receives and deals with Drawdown Notices and notices to vary
Interest Periods, it does not provide those services as agent for the Lenders,
but the remainder of this clause 15 still applies.

 

  (c) Each Finance Party irrevocably appoints the Security Trustee to hold the
Securities as bare trustee under the Security Trust Deed. The Security Trustee
accepts this appointment.

 

  (d) Each of the Facility Agent and the Security Trustee is authorised to:

 

  (i) perform the duties expressly imposed on it by any Transaction Document;
and

 

  (ii) exercise the rights expressly given to it by any Transaction Document or
by any instructions from a Majority of Lenders or (where so specified) all the
Lenders, and any other rights that are reasonably incidental to any of them.

 

Subject to the other provisions of this clause, this authorisation may not be
varied or withdrawn.

 

  (e) The Facility Agent’s duties under the Transaction Documents are solely
mechanical and administrative in nature. The Facility Agent has no obligations
in its capacity as agent for the Lenders other than those expressly imposed on
it by any Transaction Document.

 

  (f) The Security Trustee has no obligations in its capacity as trustee for the
Finance Parties other than those expressly imposed on it by any Transaction
Document.

 

  (g) The Security Trustee has the rights, and is entitled to the indemnities
and protections, given to trustees by applicable law, except to the extent that
any Transaction Document expressly provides otherwise.

 

15.2 Nature of relationships

 

  (a) The Facility Agent is not a fiduciary for any Lender or other Finance
Party in connection with any Transaction Document except as expressly provided
in any Transaction Document. The Facility Agent is not an agent of or fiduciary
for the Borrower.

 

39.



--------------------------------------------------------------------------------

  (b) The Security Trustee is not an agent of or fiduciary for the Borrower.

 

15.3 Instructions from Majority of Lenders

 

  (a) Subject to the other provisions of this clause, the Facility Agent and the
Security Trustee:

 

  (i) are not obliged to consult with any Lender before exercising a right
(including giving a consent or approval or forming an opinion) under any
Transaction Document except where this document provides otherwise;

 

  (ii) must act in accordance with any instructions of a Majority of Lenders or,
where a provision requires that the Facility Agent act on the instructions of
all the Lenders, on the instructions of all the Lenders; and

 

  (iii) must refrain from exercising a right vested in it in its capacity as
agent (in the case of the Facility Agent) or trustee (in the case of the
Security Trustee) under any Transaction Document if so instructed by a Majority
of Lenders,

 

except in relation to amounts due to it in its own right. Any instructions by a
Majority of Lenders are binding on all Lenders except where this document
provides that instructions must be provided by all the Lenders.

 

  (b) Both the Facility Agent and the Security Trustee may refrain from
exercising any right vested in it under any Transaction Document until it has
received instructions from a Majority of Lenders (or, where required, all the
Lenders) as to whether it is to be exercised and, if applicable, the way that it
is to be exercised.

 

  (c) Subject to this document, where the Facility Agent or the Security Trustee
has requested instructions from a Majority of Lenders (or, where required, all
the Lenders), but has not received instructions promptly, the Facility Agent or
the Security Trustee may (but is not obliged to) act as it considers to be in
the best interests of all the Lenders. Any action taken by the Facility Agent or
that Security Trustee under this paragraph binds all the Lenders. The Facility
Agent and the Security Trustee must give a Lender on reasonable request details
of any action taken under this paragraph.

 

15.4 Security Trustee’s general undertakings

 

The Security Trustee undertakes to the Lenders that it will:

 

  (a) act honestly and in good faith in the performance of its functions as
Security Trustee, and show the degree of care and diligence required of a
trustee having regard to the extent of its rights and obligations under each
Transaction Document;

 

  (b) act continuously as Security Trustee until either the Security Trust is
terminated, or it retires or is removed in accordance with this clause;

 

  (c) hold, and account for, the Security Trust Fund separate from any other
property owned or administered by it; and

 

40.



--------------------------------------------------------------------------------

  (d) not sell or otherwise dispose or part with possession of, or give any
Encumbrance (other than a Permitted Encumbrance) over, any part of the Security
Trust Fund, except to the extent contemplated by any Transaction Document.

 

15.5 Information to Lenders and Facility Agent

 

  (a) The Facility Agent must:

 

  (i) promptly give a Lender on request a copy of each document that it receives
under clause 3, at the expense of that Lender; and

 

  (ii) promptly send to the addressee any communication or document that it
receives on behalf of the addressee.

 

  (b) The Security Trustee must promptly give the Facility Agent a copy of each
document that it receives under the Security Trust Deed or any Security.

 

  (c) Unless a Transaction Document specifically provides otherwise, neither the
Facility Agent nor the Security Trustee is required to determine the accuracy or
completeness of any document or copy that it receives, or that it gives to
another party.

 

15.6 Events of Default

 

  (a) The Facility Agent and the Security Trustee are not under any obligation
to monitor or enquire whether any party is in breach of its obligations under
any Transaction Document.

 

  (b) The Facility Agent is not taken to have knowledge that an Event of Default
or a Potential Event of Default has occurred unless:

 

  (i) the Facility Agent is aware that a payment due from the Borrower, and
required by this document to be paid to the Facility Agent, has not been made;
or

 

  (ii) a Lender or the Borrower informs the Facility Agent that an Event of
Default or a Potential Event of Default has occurred and gives it details of
that event.

 

  (c) The Facility Agent must notify each Lender promptly if it is taken to have
knowledge that an Event of Default or a Potential Event of Default has occurred.

 

  (d) The Security Trustee is not taken to have knowledge that an Event of
Default or a Potential Event of Default has occurred unless a Lender, the
Facility Agent or the Borrower informs the Security Trustee that an Event of
Default or a Potential Event of Default has occurred and gives it details of
that event.

 

41.



--------------------------------------------------------------------------------

15.7 Performance of obligations of Facility Agent and Security Trustee

 

Both the Facility Agent and the Security Trustee may:

 

  (a) perform any of its obligations under any Transaction Document by or
through its officers, employees or agents, and is not responsible for any
default, negligence or misconduct of any agents selected by it with reasonable
care;

 

  (b) obtain and pay for expert advice and services it thinks appropriate;

 

  (c) refrain from doing anything that would, or in its reasonable opinion
might, contravene any applicable law or a directive or request (whether or not
having the force of law) of a Government Agency or constitute a breach of trust
or of any proper practice relating to secrecy or confidentiality;

 

  (d) do anything that, in its reasonable opinion, is necessary to comply with
any applicable law or a directive or request (whether or not having the force of
law) of a Government Agency; and

 

  (e) refrain from exercising any right under a Transaction Document until it
has been indemnified or secured to its reasonable satisfaction against all
losses, liabilities, expenses (including legal expenses on a full indemnity
basis and expenses incurred in engaging consultants) and Taxes (other than
Excluded Taxes) that it would or might incur as a result of doing so.

 

15.8 Facility Agent and Security Trustee may rely on certain matters

 

Both the Facility Agent and the Security Trustee may rely:

 

  (a) on any communication or document reasonably believed by it to be genuine,
correct and properly signed;

 

  (b) as to matters of fact that might reasonably be expected to be within the
knowledge of the Borrower, on a certificate signed by an Authorised
Representative of the Borrower; and

 

  (c) on any advice or statement of any expert, attorney or agent selected by
it.

 

15.9 Facility Agent and Security Trustee may assume certain matters

 

  (a) The Facility Agent may assume that any representation or statement made by
a person in a Transaction Document remains true unless a Lender or the Borrower
notifies it to the contrary.

 

  (b) The Security Trustee may assume that any representation or statement made
by any person in a Transaction Document remains true unless a Lender, the
Facility Agent or the Borrower notifies it to the contrary.

 

42.



--------------------------------------------------------------------------------

15.10  Offices of Lenders

 

The Facility Agent may assume that the Lending Office of each Lender is that
specified in schedule 1 or in a valid notice of assignment or Substitution
Certificate, unless it receives a notice specifying another Lending Office that
complies with this document.

 

15.11  Identity of Lenders

 

The Facility Agent may assume that each Lender is the beneficial owner of its
rights, and is bound by its Commitment, under each Transaction Document, except
to the extent that it receives a valid notice of assignment or Substitution
Certificate from that Lender.

 

15.12  Facility Agent and Security Trustee not responsible for monitoring

 

  (a) Each Lender confirms that it:

 

  (i) has made its own appraisal and investigation of the business, financial
condition, status and affairs of the Borrower, each Oligor and each of its
subsidiaries;

 

  (ii) is solely responsible for continuing that appraisal and investigation
after the date of this document;

 

  (iii) has entered into this document without any inducement from the Facility
Agent or the Security Trustee; and

 

  (iv) has made its own appraisal of its financial return under each Transaction
Document.

 

  (b) Each Lender confirms that it has not relied, and will not rely, on the
Facility Agent or the Security Trustee at any time to:

 

  (i) give it any information concerning the business, financial condition,
status or affairs of the Borrower, each Relevant Entity and each of its
subsidiaries;

 

  (ii) investigate the adequacy, accuracy or completeness of any information
given by the Borrower in connection with any Transaction Document (whether or
not the information is given to that Lender by the Facility Agent or the
Security Trustee); or

 

  (iii) assess or keep under review the business, financial condition, status or
affairs of the Borrower, each Relevant Entity and each of its subsidiaries.

 

15.13  Disclosure of information concerning Borrower

 

Subject to any applicable law, each of the Facility Agent and the Security
Trustee may disclose to the Lenders any information relating to the business,
financial condition, status or affairs of the Borrower and its subsidiaries that
comes into its possession, but is not obliged to do so except to the extent that
a Transaction Document expressly requires it to.

 

43.



--------------------------------------------------------------------------------

15.14  Borrower not concerned with authority of Facility Agent and Security
Trustee

 

The Borrower is not entitled to enquire whether any action by the Facility Agent
or the Security Trustee has in fact been authorised by the Lenders and, as
between the Borrower and the Lenders, any action taken by the Facility Agent or
the Security Trustee concerning any Transaction Document is taken to be
authorised by them.

 

15.15  Receipts and business activities of Facility Agent and Security Trustee

 

Both the Facility Agent and the Security Trustee may:

 

  (a) retain for its own benefit any amount received by it for its own account;
and

 

  (b) accept deposits from, lend money or provide services to, and generally
conduct any banking or other business with, any party to any Transaction
Document and any person connected with any party to any Transaction Document
without having to account to the Lenders or any other person.

 

15.16  Facility Agent or Security Trustee as Lender

 

If the Facility Agent or the Security Trustee is also a Lender, it has the same
rights concerning its Commitment and Share of the Principal Outstanding or any
Advance as any other Lender, and may exercise those rights as if it were not
acting as the Facility Agent or the Security Trustee.

 

15.17  Protection of Facility Agent and Security Trustee

 

Neither the Facility Agent nor the Security Trustee nor any of their officers,
employees, agents or related bodies corporate is responsible to any Lender for:

 

  (a) any recital, statement, representation or warranty contained in any
Transaction Document, in any information memorandum or in any document or
agreement referred to or provided for in, or received by it under, any
Transaction Document;

 

  (b) the execution, validity, effectiveness or sufficiency of any Transaction
Document or any document or agreement referred to or provided for in, or
received by it under, any Transaction Document;

 

  (c) any failure by the Borrower or any other person to perform its obligations
under any Transaction Document; or

 

  (d) any action taken or not taken by it or them under any Transaction
Document:

 

  (i) in accordance with any instructions from a Majority of Lenders (or, where
required, all the Lenders);

 

  (ii) in any other case, except to the extent of its wilful misconduct or gross
negligence or (in the case of the Facility Agent or the Security Trustee itself)
any wilful misconduct or gross negligence of any of its officers, employees,
agents or related body corporate; or

 

44.



--------------------------------------------------------------------------------

  (iii) in the case of the Security Trustee, its breach of trust, where it fails
to show the degree of care and diligence required of it as trustee having regard
to its rights and obligations under any Transaction Document.

 

15.18  Facility Agent and Security Trustee indemnified by Lenders

 

  (a) Each Lender must severally indemnify each of the Facility Agent and the
Security Trustee for its own account against, and must pay it on demand the
amount of, its proportion (which equals the proportion that its Commitment bears
to the Total Commitment) of all losses, liabilities, expenses (including legal
expenses on a full indemnity basis and expenses incurred in engaging
consultants) and Taxes that the Facility Agent or the Security Trustee (as
appropriate) incurs in connection with the performance or attempted performance
of its functions, except to the extent that they:

 

  (i) have been finally paid by the Borrower under clause 14; or

 

  (ii) are incurred because of the its wilful misconduct or gross negligence.

 

  (b) No payment by a Lender under this subclause affects the Borrower’s
obligations under clause 14. A payment by a Lender under this subclause
constitutes a loan of that amount by that Lender to the Borrower that:

 

  (i) accrues interest at the Default Rate for each Default Interest Period as
if it were an unpaid amount under a Transaction Document; and

 

  (ii) must be repaid to the Facility Agent together with its accrued interest
on demand for the account of that Lender.

 

15.19  Limitation on recourse to Security Trustee

 

  (a) The Security Trustee enters into the Transaction Documents only in its
capacity as trustee of the Security Trust and, despite any other provision of
the Transaction Documents, the Security Trustee is not liable to the Lenders or
other Finance Parties for, and the Lenders and other Finance Parties have no
recourse to the Security Trustee for, any amount that would otherwise be payable
by it under, or as a result of a breach of, any Transaction Document except to
the extent that:

 

  (i) the Security Trustee obtains final reimbursement from the Security Trust
Fund for the amount, or could do so by taking appropriate action;

 

  (ii) the amount is payable as a result of its fraud, gross negligence or
breach of trust; or

 

  (iii) a provision in a Transaction Document expressly provides otherwise.

 

  (b) Subject to clause 15.19(c), the Finance Parties may not take any step to
recover an amount that is payable by the Security Trustee under, or as a result
of a breach of, any Transaction Document from a Protected Person, including by
taking any step to:

 

  (i) have an administrator appointed to a Protected Person;

 

45.



--------------------------------------------------------------------------------

  (ii) have a receiver or receiver and manager appointed to a Protected Person,
except in relation to the Security Trust Fund;

 

  (iii) have a Protected Person wound up, or to prove in the winding up of a
Protected Person;

 

  (iv) obtain a judgment against a Protected Person for the payment of money;

 

  (v) carry out any distress or execution on any property of a Protected Person,
other than the Security Trust Fund; or

 

  (vi) exercise any right of set-off, right to combine accounts or banker’s lien
against a Protected Person, except in relation to the Security Trust Fund.

 

  (c) Clause 15.19(b) does not affect the Finance Parties’ rights to:

 

  (i) take steps to recover amounts for which the Security Trustee is liable
under clause 15.19(a); or

 

  (ii) obtain an injunction, restraining order or declaration concerning the
Security Trust, the Security Trust Fund or the Security Trustee’s obligations
under the Transaction Documents.

 

15.20  Change of Facility Agent

 

  (a) Subject to this subclause, the Facility Agent may resign as agent by
giving at least 30 days’ notice to the Borrower and the Lenders.

 

  (b) Subject to this subclause, the Facility Agent may be removed as agent by
notice from a Majority of Lenders that:

 

  (i) is given with the consent of the Borrower (which consent may not be
unreasonably withheld or delayed); and

 

  (ii) takes effect at least 30 days after the date of receipt of the notice by
the Facility Agent.

 

  (c) No resignation or removal under this subclause takes effect until a
successor Facility Agent has been appointed either:

 

  (i) by a Majority of Lenders; or

 

  (ii) where a Majority of Lenders have not appointed a successor within 30 days
of the date of receipt of the notice of resignation or removal, by the Facility
Agent,

 

and has accepted that appointment in a manner that binds it to perform the
obligations of the Facility Agent under each Transaction Document.

 

46.



--------------------------------------------------------------------------------

  (d) The retiring Facility Agent, at its own cost must give the successor
Facility Agent any documents and assistance that it reasonably requests for
performing its functions as Facility Agent under any Transaction Document.

 

  (e) On the appointment of a successor Facility Agent:

 

  (i) the successor Facility Agent succeeds to the position of the retiring
Facility Agent;

 

  (ii) the retiring Facility Agent is discharged from any further obligations
under any Transaction Document, but without affecting any accrued rights or
obligations;

 

  (iii) the indemnities under any Transaction Document in favour of the retiring
Facility Agent survive concerning matters occurring before the appointment of
the successor Facility Agent, and the retiring Facility Agent continues to have
the benefit of this clause; and

 

  (iv) the successor Facility Agent and the other parties to each Transaction
Document have the same rights and obligations as if the successor Facility Agent
had been a party to each Transaction Document.

 

15.21  Change of Security Trustee

 

  (a) Subject to this subclause, the Security Trustee may resign as trustee by
giving at least 30 days’ notice to the Borrower, the Facility Agent, each Lender
and any Hedge Counterparty.

 

  (b) Subject to this subclause, the Security Trustee may be removed as trustee
by notice from a Majority of Lenders that:

 

  (i) is given to the Security Trustee, the Facility Agent, the Borrower and
each Lender that did not form part of that Majority of Lenders; and

 

  (ii) takes effect at least 30 days after the date of receipt of the notice by
the Security Trustee or, if that Majority of Lenders decides that the Security
Trustee has failed to perform its obligations under any Transaction Document, at
any earlier time that they nominate.

 

  (c) No resignation or removal under this subclause takes effect until a
successor Security Trustee has:

 

  (i) been appointed either:

 

  (A) by a Majority of Lenders (in consultation with the Borrower); or

 

  (B) where a Majority of Lenders have not appointed a successor within 30 days
of the date of receipt of the notice of resignation or renewal, by the Security
Trustee;

 

47.



--------------------------------------------------------------------------------

  (ii) accepted that appointment in a manner that binds it to perform the
obligations of the Security Trustee under each Transaction Document; and

 

  (iii) acquired legal title to the Security Trust Fund.

 

  (d) The retiring Security Trustee, at its own cost, must give the successor
Security Trustee any documents and assistance that it reasonably requires for
performing its functions as Security Trustee under any Transaction Document.

 

  (e) On the appointment of a successor Security Trustee:

 

  (i) the successor Security Trustee succeeds to the position of the retiring
Security Trustee;

 

  (ii) the retiring Security Trustee is discharged from any further obligations
under any Transaction Document, but without affecting any accrued rights or
obligations;

 

  (iii) the indemnities under any Transaction Document in favour of the retiring
Security Trustee survive concerning matters occurring before the appointment of
the successor Security Trustee, and the retiring Security Trustee continues to
have the benefit of this clause; and

 

  (iv) the successor Security Trustee and the other parties to each Transaction
Document have the same rights and obligations as if the successor Security
Trustee had been a party to each Transaction Document.

 

15.22  Dealings with Facility Agent

 

The Lenders, the Borrower and the Security Trustee agree that they will only
deal with each other in relation to matters affecting the Transaction Documents
through the Facility Agent in accordance with this document, except to the
extent that a Transaction Document expressly provides otherwise.

 

16. REDISTRIBUTION OF PAYMENTS BETWEEN LENDERS

 

16.1 Notice of direct receipts

 

A Lender must notify the Facility Agent promptly if it receives or recovers an
amount payable under a Transaction Document (including by exercising a banker’s
lien or right of set-off or combination of accounts), setting out details of the
receipt or recovery, unless the amount is:

 

  (a) received from the Facility Agent or the Security Trustee; or

 

  (b) paid by an assignee, transferee or subparticipant of the rights or
obligations of that Lender.

 

48.



--------------------------------------------------------------------------------

16.2 Redistribution of excess payments

 

If:

 

  (a) a Lender must notify the Facility Agent under clause 16.1 of an amount
that it has received or recovered; and

 

  (b) that amount would have been distributed among the Lenders if it had been
paid to the Facility Agent,

 

then:

 

  (c) that Lender must promptly pay that amount to the Facility Agent; and

 

  (d) the Facility Agent must distribute the amount received by it to the
Lenders in accordance with their entitlements.

 

16.3 Reimbursement following clawback

 

If:

 

  (a) a Lender has made a payment to the Facility Agent under clause 16.2 in
respect of an amount that it has received or recovered;

 

  (b) the Facility Agent has distributed that payment; and

 

  (c) that Lender is obliged to refund that amount under any law relating to
bankruptcy, winding up or the protection of creditors,

 

then, on demand by that Lender through the Facility Agent, each other Lender
must repay to the Facility Agent for the account of that Lender all, or the part
corresponding to the proportion of the amount which that Lender is obliged to
refund, of the amount distributed to it by the Facility Agent.

 

16.4 Borrower remains liable

 

As between the Borrower and a Lender, any amount that is:

 

  (a) paid by that Lender to the Facility Agent under clause 16.2; or

 

  (b) repaid by that Lender to the Facility Agent for the account of another
Lender under clause 16.3,

 

is taken not to have been paid to that Lender, and the Borrower must immediately
pay the amount to the Facility Agent for the account of that Lender.

 

16.5 Failure of all Lenders to join in litigation

 

A Lender may not share in an amount under clause 16.2 if the amount was
recovered as a result of legal proceedings, and the Lender was asked by the
Facility Agent to participate in those proceedings or to share the costs of
those proceedings but did not do so.

 

49.



--------------------------------------------------------------------------------

17. GST

 

17.1 Taxable Supplies

 

Notwithstanding any other provision of this document or any other Transaction
Document, the Borrower must in relation to any Taxable Supply:

 

  (a) pay to the Facility Agent an amount equal to the GST Exclusive
Consideration multiplied by the GST Rate, without deduction or set-off of any
other amount;

 

  (b) make that payment promptly on, and in any event no later than two Business
Days after, receiving a Tax Invoice addressed to the Borrower in relation to
that GST; and

 

  (c) indemnify each Finance Party:

 

  (i) from the GST on each Taxable Supply; and

 

  (ii) against any damage or cost directly or indirectly arising from or caused
by the failure by the Borrower to pay any amount as and when required by this
clause.

 

17.2 Invoices

 

The Facility Agent must, whenever requested by the Borrower and at the cost and
expense of the Borrower, issue a Tax Invoice to the Borrower for the GST on each
Taxable Supply, and must include in the Tax Invoice the particulars required by
the GST Law for the Borrower to obtain a credit for that GST.

 

17.3 Finance Parties’ obligations

 

The Finance Parties need not pay any GST on a Taxable Supply or take any other
step to minimise liability for that GST, until the Facility Agent receives from
the Borrower the payment for that GST.

 

18. CONFIDENTIALITY

 

18.1 General

 

Subject to clause 18.2, each party to this document must not disclose any
information concerning the contents of, or the transactions contemplated by, any
Transaction Document to any person who is not a party, except to the extent
that:

 

  (a) (permitted by documents) the disclosure is expressly permitted by a
Transaction Document;

 

  (b) (consent of other parties) the other parties consent to the disclosure;

 

  (c) (public domain) the information is already in the public domain, unless it
entered the public domain because of a breach of confidentiality by the party;

 

50.



--------------------------------------------------------------------------------

  (d) (employees and advisers) the disclosure is made on a confidential basis to
the party’s officers, employees, agents, financiers or professional advisers,
and is necessary for the party’s business, or is made to any related party of
that party;

 

  (e) (comply with laws) the disclosure is necessary to comply with any
applicable law, or an order of a court or tribunal;

 

  (f) (comply with directives) the disclosure is necessary to comply with a
directive or request of any Government Agency or stock exchange (whether or not
having the force of law) so long as a responsible person in a similar position
would comply;

 

  (g) (obtain Authorisations) the disclosure is necessary or desirable to obtain
an Authorisation from any Government Agency or stock exchange; or

 

  (h) (discovery and litigation) the disclosure is necessary or desirable in
relation to any discovery of documents, or any proceedings before a court,
tribunal, other Government Agency or stock exchange.

 

18.2 Disclosure to assignees or substitutes

 

  (a) Subject to paragraph (b), a Lender may:

 

  (i) disclose to a proposed assignee or substitute under clause 20, or any
other person who proposes to enter into contractual relations with a Lender in
relation to any Transaction Document, any information about a Relevant Entity
which that Lender considers appropriate; and

 

  (ii) give a copy of any Transaction Document to a proposed assignee or
substitute under clause 20 or any other person described in paragraph (a)(i).

 

  (b) Any disclosure made under paragraph (a) must be made on the basis that the
person to whom the information or document is disclosed must keep that
information or document confidential as required by clause 18.1.

 

19. NOTICES

 

19.1 How to give a notice

 

A notice, consent or other communication under this document is only effective
if it is:

 

  (a) in writing, signed by or on behalf of the person giving it;

 

  (b) addressed to the person to whom it is to be given; and

 

  (c) either:

 

  (i) delivered or sent by pre-paid mail (by airmail, if the addressee is
overseas) to that person’s address; or

 

  (ii) sent by fax to that person’s fax number and the machine from which it is
sent produces a report that states that it was sent in full.

 

51.



--------------------------------------------------------------------------------

19.2 When a notice is given

 

A notice, consent or other communication that complies with this clause is
regarded as given and received:

 

  (a) if it is delivered or sent by fax:

 

  (i) by 5.00 pm (local time in the place of receipt) on a Business Day - on
that day; or

 

  (ii) after 5.00 pm (local time in the place of receipt) on a Business Day, or
on a day that is not a Business Day - on the next Business Day; and

 

  (b) if it is sent by mail - on actual receipt.

 

19.3 Address for notices

 

A person’s address and fax number are those set out below or in schedule 1, or
as the person notifies the sender:

 

Borrower Address:    97 Waterloo Road, Macquarie Park NSW 2113 Fax number:   
(02) 9889 1475 Attention:    Vice President Treasury and Finance Facility Agent
Address:    HSBC Centre, 580 George Street, Sydney NSW 2000 Fax number:    (02)
9006 5534 Attention:    Assistant Manager, Credit Operations Security Trustee
Address:    HSBC Centre, 580 George Street, Sydney NSW 2000 Fax number:    (02)
9006 5534 Attention:    Assistant Manager, Credit Operations

 

20. ASSIGNMENTS AND SUBSTITUTIONS

 

20.1 Assignment by Borrower

 

The Borrower may not assign any of its rights or transfer any of its obligations
under any Transaction Document without the consent of the Facility Agent acting
on the instructions of all the Lenders.

 

20.2 Assignment by Lender

 

After consulting with the Borrower, a Lender may assign any or all of its rights
under any Transaction Document without the consent of the Borrower, the Facility
Agent or the other Lenders to a financial institution which the Borrower is not
prohibited from contracting with by any law of any relevant country.

 

52.



--------------------------------------------------------------------------------

20.3 Substitution by Lender

 

  (a) Subject to paragraph (b), a Lender may transfer any or all of its
obligations under the Transaction Documents to another financial institution if
the transfer is made by a substitution in accordance with clause 20.4.

 

  (b) A Retiring Lender may only arrange a substitution after consulting with
the Borrower if:

 

  (i) in the case of a Lender other than the Facility Agent, it gives the
Facility Agent at least 5 Business Days’ notice (or any shorter notice approved
by the Facility Agent) of its intention to do so;

 

  (ii) the New Lender holds all Authorisations that are necessary or desirable
in connection with the substitution; and

 

  (iii) the Borrower is not prohibited from contracting with the New Lender by
any law of any relevant country.

 

20.4 Procedure for substitution

 

  (a) A Retiring Lender may arrange to substitute a New Lender for itself in
respect of any or all of its Commitment and the corresponding proportion of its
Share of the Principal Outstanding by delivering to the Facility Agent 4
counterparts of a Substitution Certificate executed by itself and by the
proposed New Lender.

 

  (b) Each party to this document (other than the Retiring Lender and the
proposed New Lender) irrevocably authorises the Facility Agent to execute:

 

  (i) a Substitution Certificate delivered under paragraph (a);

 

  (ii) any other document, and to do anything else, that the Facility Agent
believes is necessary or desirable to make the substitution,

 

on its behalf.

 

  (c) After receiving a Substitution Certificate under paragraph (a), the
Facility Agent (subject to clause 20.3(b)) must:

 

  (i) countersign the counterparts on behalf of all the other parties to this
document (except the Retiring Lender and the proposed New Lender); and

 

  (ii) retain 1 counterpart and deliver the others to the Retiring Lender, the
proposed New Lender and the Borrower.

 

  (d) If the Facility Agent countersigns counterparts of a Substitution
Certificate as contemplated by paragraph (c) then, on the “Substitution Date”
referred to in the Substitution Certificate:

 

  (i) the New Lender is substituted by novation for the Retiring Lender in
relation to the Commitment and the Share of the Retiring Lender specified in the
Substitution Certificate and the related rights and obligations; and

 

53.



--------------------------------------------------------------------------------

  (ii) the Retiring Lender is released from the obligations to which the New
Lender is novated; and

 

  (iii) the New Lender must pay the Facility Agent (for its own account) a fee
of $2,500.

 

20.5 Consequences of substitution

 

If a Lender arranges a substitution in respect of any of its rights and
obligations in accordance with this clause:

 

  (a) references in this document to the Retiring Lender as a “Lender”, (and the
Retiring Lender’s identity and address) are to be taken as references to:

 

  (i) the Retiring Lender and the New Lender (and their respective identities
and addresses), in each case to the extent of its Commitment and its Share and
the related rights and obligations; or

 

  (ii) where the Retiring Lender has no further right, Commitment or Share, to
the New Lender (and its identity and address);

 

  (b) all agreements, representations and warranties made in this document
survive any substitution made under this clause, and take effect for the benefit
of the New Lender and the Retiring Lender to the extent of their respective
Commitments and Shares and related rights and obligations; and

 

  (c) the Retiring Lender is not responsible to the New Lender for the
performance by the Borrower or any other person of any obligation under any
Transaction Document.

 

20.6 Subparticipation

 

Despite any other provision of this document a Lender may:

 

  (a) subcontract any of its obligations; or

 

  (b) enter into subparticipation or derivative arrangements relating to any of
its rights and obligations,

 

without the consent of, or giving notice to, any person. However, the Lender
remains liable for the performance of those obligations as if it had not done
so.

 

20.7 No deductions and withholdings or increased costs in certain circumstances

 

If a Lender assigns or transfers any of its rights or obligations under the
Transaction Documents or changes its Lending Office, and the Borrower is later
required to make a payment under clause 8.6, 8.7 or 13, because of a Regulatory
Change after the date of the assignment, transfer or change, then the Borrower
is only required to make that payment up to the amount that would have been
payable had the assignment, transfer or change not occurred.

 

54.



--------------------------------------------------------------------------------

21. AMENDMENTS AND WAIVERS

 

21.1 Agreement of Facility Agent

 

  (a) Subject to the other provisions of this clause, the Facility Agent and the
Borrower may amend, supplement, replace or novate this document, and the
Facility Agent may waive an obligation of the Borrower under this document, in
writing. The Facility Agent may execute an amendment, supplement, replacement,
novation or waiver on behalf of all Lenders.

 

  (b) The Facility Agent must promptly notify each other party to this document
if this document is amended, supplemented, replaced or novated, or an obligation
of the Borrower is waived, under paragraph (a).

 

21.2 Agreement of Majority of Lenders

 

The Facility Agent may only execute an amendment, supplement, replacement,
novation or waiver, other than to correct an error of a minor or technical
nature with the consent of a Majority of Lenders.

 

21.3 Agreement of all Lenders

 

The Facility Agent may only execute an amendment, supplement, replacement,
novation or waiver that:

 

  (a) relates to the definition of “Majority of Lenders” in clause 1.1;

 

  (b) extends the date for, decreases the amount of, or changes the currency of,
any payment under this document;

 

  (c) increases a Lender’s Commitment;

 

  (d) relates to this clause or to clause 16; or

 

  (e) relates to a provision that provides expressly that it may only be
amended, supplemented, replaced, novated or waived with the consent of all the
Lenders,

 

with the consent of all the Lenders.

 

21.4 Consent of Security Trustee

 

The Facility Agent may only execute an amendment, supplement, replacement,
novation or waiver that affects a right or obligation of the Security Trustee
with the Security Trustee’s consent.

 

55.



--------------------------------------------------------------------------------

21.5 Waiver generally

 

Without limiting clauses 21.1 to 21.4, a right may only be waived in writing,
and:

 

  (a) no other conduct (including a failure to exercise, or delay in exercising,
the right) operates as a waiver of the right or otherwise prevents the exercise
of the right;

 

  (b) a waiver of a right on one or more occasions does not operate as a waiver
of that right if it arises again; and

 

  (c) the exercise of a right does not prevent any further exercise of that
right or of any other right.

 

22. GENERAL

 

22.1 Governing law

 

  (a) This document is governed by the law in force in New South Wales.

 

  (b) Each party submits to the non-exclusive jurisdiction of the courts
exercising jurisdiction in New South Wales, and any court that may hear appeals
from any of those courts, for any proceedings in connection with any Transaction
Document, and waives any right it might have to claim that those courts are an
inconvenient forum.

 

22.2 Liability for expenses

 

The Borrower must indemnify each other party against, and must pay each other
party on demand the amount of, all Taxes and reasonable expenses incurred in
connection with:

 

  (a) the negotiation, preparation, execution, stamping and registration of each
Transaction Document;

 

  (b) the transactions that each Transaction Document contemplates; and

 

  (c) any amendment to, or any consent, approval, waiver, release or discharge
of or under, any Transaction Document,

 

including reasonable legal expenses and reasonable expenses incurred in engaging
consultants.

 

22.3 Giving effect to this document

 

The Borrower must do anything (including execute any document), and must ensure
that its employees and agents do anything (including execute any document), that
the Facility Agent may reasonably require to give full effect to this document.

 

56.



--------------------------------------------------------------------------------

22.4 Operation of this document

 

  (a) This document contains the entire agreement between the parties about its
subject matter. Any previous understanding, agreement, representation or
warranty relating to that subject matter is replaced by this document and has no
further effect.

 

  (b) Any right that the Facility Agent, the Security Trustee or a Lender may
have under this document is in addition to, and does not replace or limit, any
other right that it may have.

 

  (c) Any provision of this document which is unenforceable or partly
unenforceable is, where possible, to be severed to the extent necessary to make
this document enforceable, unless this would materially change the intended
effect of this document.

 

22.5 Operation of indemnities

 

  (a) Each indemnity in this document survives the expiry or termination of this
document.

 

  (b) A party may recover a payment under an indemnity in this document before
it makes the payment in respect of which the indemnity is given.

 

22.6 Consents

 

Where this document contemplates that a party may agree or consent to something
(however it is described), that party may:

 

  (a) agree or consent, or not agree or consent, in its absolute discretion; and

 

  (b) agree or consent subject to conditions,

 

unless this document expressly contemplates otherwise.

 

22.7 Statements by the Facility Agent

 

A statement by an Authorised Representative of the Facility Agent on any matter
relating to any Transaction Document (including any amount owing by the
Borrower) is conclusive unless clearly wrong on its face.

 

22.8 Set-off

 

If an Event of Default occurs, the Facility Agent and each Lender, without
notice to the Borrower, may combine any account that the Borrower holds with it
with, or set off any amount that is or may become owing by it to the Borrower
against, any amount owing by the Borrower to it under any Transaction Document.
For this purpose the Facility Agent and each Lender may:

 

  (a) change the terms (including the repayment date) of any account or other
payment obligation between the parties;

 

57.



--------------------------------------------------------------------------------

  (b) convert amounts into different currencies in accordance with its usual
practice; and

 

  (c) do anything (including execute any document) in the name of the Borrower
that it considers necessary or desirable.

 

This subclause overrides any other document or agreement to the contrary.

 

22.9 No merger

 

Nothing in this document merges with any other Security Interest, or any
Guarantee, judgment or other right or remedy, that the Facility Agent, the
Security Trustee or a Lender may hold at any time.

 

22.10  Exclusion of contrary legislation

 

Any legislation that adversely affects an obligation of the Borrower, or the
exercise by the Facility Agent, the Security Trustee or a Lender of a right or
remedy, under or relating to this document is excluded to the full extent
permitted by law.

 

22.11  Inconsistency with other documents

 

If this document is inconsistent with any other document or agreement between
the parties, this document prevails to the extent of the inconsistency.

 

22.12  Counterparts

 

This document may be executed in counterparts.

 

22.13  Attorneys

 

Each person who executes this document on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.

 

58.



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

DETAILS OF LENDERS

 

Lender

--------------------------------------------------------------------------------

   Lending Office


--------------------------------------------------------------------------------

   Details for notices


--------------------------------------------------------------------------------

  

Commitment

EUR

--------------------------------------------------------------------------------

HSBC Bank Australia Limited

ABN 48 006 434 162

   HSBC Centre
580 George Street,
Sydney NSW 2000    HSBC Centre
580 George Street,
Sydney NSW 2000    EUR 50,000,000

 

59.



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

1. A duly signed and completed certificate from the Borrower dated no earlier
than the third Business Day before the Drawdown Date, substantially in the form
of schedule 3, with the attachments listed in the certificate.

 

2. Legal opinion from Blake Dawson Waldron addressed to the Facility Agent (on
behalf of the Lenders) in respect of the due execution by, and enforceability
against, the Borrower of this document.

 

3. A duly executed original of each Transaction Document (other than the Pledge
and the Guarantee and Indemnity) and a certified copy of each duly executed
Project Document.

 

4. An original of the Guarantee and Indemnity duly executed by the Borrower and
ResMed SA.

 

5. An executed copy of a Hedge Agreement (comprising an ISDA Master Agreement
and Schedule only) between the Hedge Counterparty and the Borrower.

 

6. Payment of the legal costs and disbursements of the Lender (both Australian
and offshore) in connection with the negotiation and execution of the
Transaction Documents.

 

7. A copy of the legal due diligence report prepared by Herbert Smith, French
lawyers to the Borrower, in relation to the Target Company and its subsidiaries.

 

8. A copy of the legal due diligence summary from Gleiss Lutz, German counsel to
the Borrower, in relation to Take Air Medical Handelsgesellschaft mbH.

 

9. A certified copy of the duly executed minutes of the Board of Directors of
ResMed SA authorising ResMed SA to enter into the Guarantee and Indemnity and
the Pledge.

 

60.



--------------------------------------------------------------------------------

 

SCHEDULE 3

 

CERTIFICATE

 

ResMed Limited ABN 30 003 765 142

 

To:  

HSBC Bank Australia Limited

HSBC Centre

580 George Street

Sydney NSW 2000

Attention:   [                                          ]

 

Syndicated Facility Agreement

 

I refer to the Syndicated Facility Agreement dated [date] (Loan Agreement)
between ResMed Limited and HSBC Bank Australia Limited (in various capacities).
Terms used in this certificate that are defined in the Loan Agreement have the
same meanings as in the Loan Agreement.

 

I am a director/company secretary of the Borrower.

 

The attachments to this certificate are complete and up to date copies of:

 

1. the certificate of incorporation and the constitution of the Borrower, as in
force when the resolutions mentioned below were passed and at all times since;

 

2. an extract from the minutes of a meeting of the board of directors of the
Borrower containing resolutions (which have not been amended or revoked and are
in full force) that:

 

  (a) authorise execution and (where applicable) delivery by the Borrower of
each Transaction Document;

 

  (b) authorise the exercise by the Borrower of its rights and the performance
by the Borrower of its obligations under each Transaction Document; and

 

  (c) appoint Authorised Representatives for the Borrower; and

 

3. the power of attorney (which has not been revoked by the Borrower and is in
full force) authorising the execution and (if appropriate) delivery of each
Transaction Document on behalf of the Borrower.

 

The persons named below are the Borrower’s Authorised Representatives and the
signature appearing beside the name of each Authorised Representative is the
true signature, or a copy of the true signature, of that person.

 

61.



--------------------------------------------------------------------------------

 

Authorised Representatives

 

Name

--------------------------------------------------------------------------------

  

Position

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

                                                                 

 

Dated: [date]        

Signed by director/secretary of ResMed Limited:

                 Signature of director/secretary                     Name

 

62.



--------------------------------------------------------------------------------

 

SCHEDULE 4

 

DRAWDOWN NOTICE

 

ResMed Limited ABN 30 003 765 142

 

To:  

HSBC Bank Australia Limited

HSBC Centre

580 George Street

Sydney NSW 2000

Attention:   [                                          ]

 

Syndicated Facility Agreement - Drawdown Notice

 

We refer to the Syndicated Facility Agreement dated [date] (Loan Agreement)
between ResMed Limited and HSBC Bank Australia Limited (in various capacities).
Terms used in this Drawdown Notice that are defined in the Loan Agreement have
the same meanings as in the Loan Agreement.

 

1. The Borrower gives you irrevocable notice that it wishes to draw an Advance
as follows:

 

(a)

   Drawdown Date:    [Drawdown date]

(b)

   Amount:    [Amount]

(c)

   Interest Period:    [Interest paid]

 

2. The bank account or payee to which the Advance is to be credited is [name of
account].

 

3. The representations and warranties set out in clause 10.1 of the Loan
Agreement will be true and not misleading (by omission or otherwise) on the
Drawdown Date on the basis of the facts and circumstances as at that date.

 

Dated: [date]         For and on behalf of ResMed Limited by its Authorised
Representative:                  Signature of Authorised Representative         
           Name

 

63.



--------------------------------------------------------------------------------

 

SCHEDULE 5

 

NOTICE VARYING INTEREST PERIOD

 

ResMed Limited ABN 30 003 765 142

 

To:   HSBC Bank Australia Limited     HSBC Centre     580 George Street    
Sydney NSW 2000 Attention:   [                                ]

 

Syndicated Facility Agreement - Variation of Interest Period

 

We refer to the Syndicated Facility Agreement dated [date] (Loan Agreement)
between ResMed Limited and HSBC Bank Australia Limited (in various capacities).
Terms used in this notice that are defined in the Loan Agreement have the same
meanings as in the Loan Agreement.

 

The Borrower gives you irrevocable notice that it wishes to vary the Interest
Period from the date set out below:

 

Date: [date]

 

New Interest Period: [Permitted Interest Period]

 

Dated: [date]

 

For and on behalf of ResMed Limited by its

Authorised Representative:

                 Signature of Authorised Representative

 

                    Name

 

64.



--------------------------------------------------------------------------------

 

SCHEDULE 6

 

SUBSTITUTION CERTIFICATE

 

Syndicated Facility Agreement

 

DATE

 

PARTIES

 

[Name] Alt[ABN/ACN/ARBN] [number] (Retiring Lender)

 

[Name] Alt[ABN/ACN/ARBN] [number] (New Lender)

 

[Name of Facility Agent] (Facility Agent), for itself and for each other party
to the Loan Agreement (except for the Retiring Lender and the New Lender)

 

1. INTERPRETATION

 

1.1 Definitions

 

The following definitions apply in this document.

 

Borrower means ResMed Limited.

 

Loan Agreement means the Syndicated Facility Agreement dated [date] (Loan
Agreement) between the Borrower, certain Lenders and HSBC Bank Australia Limited
(in various capacities).

 

Substituted Commitment means the amount specified under the heading “Substituted
Commitment” in the schedule.

 

Substituted Participation means:

 

  (a) the Substituted Commitment, and the corresponding Share of the Principal
Outstanding, that are specified in the schedule;

 

  (b) the corresponding proportion of the Retiring Lender’s Share of each
Advance; and

 

  (c) any related rights and obligations.

 

Substitution Date means [date(s)].

 

1.2 Terms defined in the Loan Agreement

 

Terms that are defined in the Loan Agreement have the same meaning in this
document.

 

1.3 Rules for interpreting this document

 

Clause 1.2 of the Loan Agreement applies as to this document.

 

65.



--------------------------------------------------------------------------------

2. SUBSTITUTION

 

On the Substitution Date the New Lender is substituted for the Retiring Lender
in respect of all the rights and obligations of the Retiring Lender under the
Loan Agreement and each other Transaction Document in relation to the
Substituted Participation, other than:

 

  (a) obligations (if any) due to be satisfied before the Substitution Date; and

 

  (b) rights to amounts (if any) that are due and payable before the
Substitution Date.

 

3. RELEASE OF RETIRING LENDER

 

On the Substitution Date the Retiring Lender ceases to be entitled to all its
rights, and is released from all its obligations, under the Loan Agreement and
each other Transaction Document in relation to the Substituted Participation,
other than the rights and obligations described in clauses 2(a) and (b).

 

4. ASSUMPTION BY NEW LENDER

 

On the Substitution Date:

 

  (a) the New Lender is taken to be a party to the Loan Agreement and each other
Transaction Document to which the Retiring Lender is or was a party; Opt[and]

 

  (b) the New Lender and each of the parties to the Loan Agreement assumes
obligations to each other and acquires rights against each other that are
identical to the rights and obligations that cease and are released under clause
3, except to the extent that they relate to the identity and location of the New
Lender (where relevant) rather than to the identity and location of the Retiring
Lender Alt[./; and]

 

  (c) Opt[the Retiring Lender has a Commitment and a Share in the Principal
Outstanding equal to its Commitment and Share immediately before the
Substitution Date, less the Substituted Participation.]

 

5. CONFIRMATION BY NEW LENDER

 

The New Lender confirms that:

 

  (a) it has received a copy of the Loan Agreement and each other Transaction
Document, together with any other documents and information that it reasonably
requires in connection with this transaction; and

 

  (b) it has not relied and will not rely on the Retiring Lender or the Facility
Agent to check or enquire on its behalf into the execution, validity,
effectiveness, genuineness, enforceability, sufficiency, accuracy or
completeness of any of those documents or that information.

 

6. PAYMENTS AND DELIVERIES

 

On and after the Substitution Date, the Facility Agent must make all payments
and deliveries that are due to be made under the Loan Agreement in relation to
the Substituted

 

66.



--------------------------------------------------------------------------------

Participation to the New Lender. Accordingly, the Retiring Lender and the New
Lender must make, directly to each other, whatever payments and adjustments they
agree regarding the principal, accrued interest, fees, expenses and other
amounts that have accrued by reference to the Substituted Participation before
the Substitution Date.

 

7. LENDING OFFICE

 

The Lending Office of the New Lender is its office at [details].

 

8. NOTICES

 

For the purposes of clause 19 of the Loan Agreement, the address of the New
Lender is the address set out below, or another address that the New Lender may
notify each other party to the Loan Agreement:

 

New Lender:

Address:

Fax number:

Attention:

 

9. GOVERNING LAW

 

  (a) This document is governed by the law in force in New South Wales.

 

  (b) Each party to this document submits to the non-exclusive jurisdiction of
the courts exercising jurisdiction in New South Wales, and any court that may
hear appeals from any of those courts, for any proceedings in connection with
any Transaction Document, and waives any right it might have to claim that those
courts are an inconvenient forum.

 

67.



--------------------------------------------------------------------------------

 

SCHEDULE TO SUBSTITUTION CERTIFICATE

 

Retiring Lender’s

Commitment before the

Substitution Date

$

--------------------------------------------------------------------------------

  

Substituted

Commitment

$

--------------------------------------------------------------------------------

  

Retiring Lender’s

Share of the

Principal

Outstanding before

the Substitution

Date

$

--------------------------------------------------------------------------------

  

New Lender’s Share of the
Principal Outstanding

$

--------------------------------------------------------------------------------

 

EXECUTED as an agreement.

 

       

SIGNED for [Retiring Lender] under

power of attorney in the presence of:

               

Signature of attorney

           

Signature of witness

     

Name

         

Name

     

Date of power of attorney

 

68.



--------------------------------------------------------------------------------

SIGNED for [New Lender] under power of attorney in the presence of:            
   

Signature of attorney

           

Signature of witness

     

Name

         

Name

     

Date of power of attorney

 

SIGNED for [Facility Agent] under power of attorney in the presence of:        
       

Signature of attorney

           

Signature of witness

     

Name

         

Name

     

Date of power of attorney

 

69.



--------------------------------------------------------------------------------

EXECUTED as an agreement.         BORROWER        

SIGNED for RESMED LIMITED under

power of attorney in the presence of:

      LOGO [g60054img_003.jpg]        

Signature of attorney

LOGO [g60054img_002.jpg]      

Brett Sandercock

Signature of witness

     

Name

Mark Abourizk

     

10th May 2005

Name

     

Date of power of attorney

 

INITIAL LENDER, FACILITY AGENT AND SECURITY TRUSTEE SIGNED for HSBC BANK
AUSTRALIA LIMITED under power of attorney in the presence of:       LOGO
[g60054img_004.jpg]        

Signature of attorney

LOGO [g60054img_005.jpg]      

Lewis Williams

Signature of witness

     

Name

Darren Symons

     

11 May 2005

Name

     

Date of power of attorney

 

70.